Exhibit 10.1

 

EXECUTION COPY            

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AND SALE AGREEMENT

 

by and between

 

HUTTIG BUILDING PRODUCTS, INC., as Seller

 

AND

 

WOODGRAIN MILLWORK, INC., as Buyer

 

--------------------------------------------------------------------------------

 

July 29, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

ARTICLE 1.

  

DEFINITIONS

   1

1.1

  

Definitions

   1

1.2

  

Additional Definitions

   7

1.3

  

Other Definitional Matters

   8     

1.3.1

  

Accounting Terms and Determinations

   8     

1.3.2

  

References

   8     

1.3.3

  

Use of Defined Terms

   8     

1.3.4

  

Terminology

   8     

1.3.5

  

Rule of Construction

   8     

1.3.6

  

Conflict in Terms

   8

ARTICLE 2.

  

PURCHASE AND SALE OF PURCHASED ASSETS

   8

2.1

  

Purchased Assets

   8     

2.1.1

  

Fixed Assets

   9     

2.1.2

  

Assigned Contracts and Prepaid Expenses

   9     

2.1.3

  

Inventory

   9     

2.1.4

  

Replacement Parts and Supplies

   9     

2.1.5

  

Business Records

   10     

2.1.6

  

Permits and Licenses

   10     

2.1.7

  

Intangible Property

   10     

2.1.8

  

Communication Addresses

   10     

2.1.9

  

Goodwill

   10     

2.1.10

  

Outside Customer Receivables

   11

2.2

  

Excluded Assets

   11     

2.2.1

  

Cash

   11     

2.2.2

  

Huttig Receivables

   11     

2.2.3

  

Tax Assets

   11     

2.2.4

  

Consideration and Agreement Rights

   11

 

-i-



--------------------------------------------------------------------------------

    

2.2.5

  

Corporate Records

   11     

2.2.6

  

Insurance Policies

   11     

2.2.7

  

Other Excluded Assets

   11     

2.2.8

  

Corporate Names

   11     

2.2.9

  

Rights of the Business

   11     

2.2.10

  

Excluded Inventory

   11

2.3

  

Assumed Liabilities

   12     

2.3.1

  

Purchase Orders

   12     

2.3.2

  

Assigned Contracts

   12     

2.3.3

  

Prorated Items

   12     

2.3.4

  

Accrued Employee Liabilities

   12     

2.3.5

  

Customer Rebate Obligations

   12     

2.3.6

  

WARN Act

   13     

2.3.7

  

Operation of Business After Closing

   13     

2.3.8

  

Warranty and Other Product Claims

   13

2.4

  

Excluded Liabilities

   13     

2.4.1

  

Accounts Payable

   13     

2.4.2

  

Employment Liabilities

   13     

2.4.3

  

Workers Compensation

   14     

2.4.4

  

Employee Benefit Plans

   14     

2.4.5

  

Insurance

   14     

2.4.6

  

Non-Assigned Contracts

   14     

2.4.7

  

Taxes and Tax Compliance

   14     

2.4.8

  

Transfer Taxes

   14     

2.4.9

  

Litigation

   14     

2.4.10

  

Compliance with Laws

   14     

2.4.11

  

Severance

   15     

2.4.12

  

Affiliate Obligations

   15     

2.4.13

  

Bank Debt

   15     

2.4.14

  

Other Liabilities

   15

2.5

  

Conveyance of Title

   15

2.6

  

Lease of Facility

   16

 

-ii-



--------------------------------------------------------------------------------

2.7

  

Risk of Loss

   16

ARTICLE 3.

  

CONSIDERATION

   16

3.1

  

Consideration

   16     

3.1.1

  

Purchase Price

   16     

3.1.2

  

Assumed Liabilities

   16     

3.1.3

  

Holdback Amount

   17

3.2

  

Purchase Price Allocation

   17     

3.2.1

  

Allocation

   17     

3.2.2

  

Adjustment to Allocation

   18     

3.2.3

  

Reporting

   18

3.3

  

Purchase Price Adjustments

   18     

3.3.1

  

Physical Count

   18     

3.3.2

  

Valuation Principles

   18     

3.3.3

  

Purchase Price Adjustments

   19     

3.3.4

  

Settlement Procedure

   19     

3.3.5

  

Assumed Liabilities and Prepaid Expenses Purchase Price Adjustments

   19

3.4

  

Holdback

   20     

3.4.1

  

Holdback Amount

   20     

3.4.2

  

Disbursement of Holdback Amount

   20     

3.4.3

  

Claims in Excess of Holdback Amount

   20

ARTICLE 4.

  

REPRESENTATIONS AND WARRANTIES OF SELLER

   21

4.1

  

Corporate Organization

   21     

4.1.1

  

Corporate Organization

   21     

4.1.2

  

No Subsidiaries, etc.

   21

4.2

  

Authority

   21

4.3

  

Effect of Agreement; Consents

   21     

4.3.1

  

Effect of Agreement

   21     

4.3.2

  

Seller Consents

   22

4.4

  

Financial Statements

   22

 

-iii-



--------------------------------------------------------------------------------

   

4.4.1

  

Financial Statements

   22    

4.4.2

  

Content of Financial Statements

   23

4.5

 

Business Records

   23

4.6

 

Tax Matters

   23

4.7

 

No Undisclosed Liabilities

   23

4.8

 

Legal Proceedings; Orders

   23    

4.8.1

  

Legal Proceedings

   23    

4.8.2

  

Orders

   24

4.9

 

Compliance With Legal Requirements; Permits and Licenses

   24    

4.9.1

  

Compliance With Legal Requirements

   24    

4.9.2

  

Permits and Licenses

   24

4.10

 

Title to Purchased Assets

   24

4.11

 

Condition of Purchased Assets

   25    

4.11.1

  

Sufficiency of Purchased Assets

   25    

4.11.2

  

Condition of Purchased Assets

   25

4.12

 

Suppliers and Customers

   25

4.13

 

Assigned Contracts

   25

4.14

 

Product Warranties

   26

4.15

 

Employee Relations and Liabilities

   26    

4.15.1

  

List of Employees

   26    

4.15.2

  

Workers’ Compensation, Etc.

   26

4.16

 

Labor Relations; Compliance

   26

4.17

 

Employee Benefits

   27    

4.17.1

  

Definitions

   27    

4.17.2

  

List of Plans

   27    

4.17.3

  

Delivery of Plan Documents

   27    

4.17.4

  

Representations and Warranties

   28

4.18

 

Absence of Certain Changes and Events

   28

4.19

 

Environmental Matters

   29    

4.19.1

  

No Violations

   29    

4.19.2

  

No CERCLA Liability

   29    

4.19.3

  

No Environmental Claims; Encumbrances

   29

 

-iv-



--------------------------------------------------------------------------------

    

4.19.4

  

No Hazardous Activity

   29     

4.19.5

  

No Environmental, Health and Safety Liabilities

   30     

4.19.6

  

No Hazardous Materials

   30     

4.19.7

  

No Releases

   30     

4.19.8

  

Delivery of Environmental Documents

   30     

4.19.9

  

Waste Disposal Services

   30

4.20

  

Intangible Property

   30

4.21

  

Computer Software and Databases

   31

4.22

  

Insurance

   31

4.23

  

No Material Misstatements, etc.

   31

4.24

  

Schedules Incorporated by Reference

   31

4.25

  

No Other Representations or Warranties

   32

ARTICLE 5.

  

REPRESENTATIONS AND WARRANTIES OF BUYER

   32

5.1

  

Organization and Good Standing

   32

5.2

  

Authority; No Conflict

   32     

5.2.1

  

Authority

   32     

5.2.2

  

No Conflict

   32

5.3

  

Buyer’s Consents

   32

5.4

  

Certain Proceedings

   33

5.5

  

Funds

   33

5.6

  

No Knowledge of Breach of Seller Representations

   33

5.7

  

No Other Representations or Warranties

   33

ARTICLE 6.

  

ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES

   33

6.1

  

Related Agreements

   33

6.2

  

[Intentionally Omitted]

   33

6.3

  

Employee Matters

   33     

6.3.1

  

Employee Termination

   33     

6.3.2

  

Employment by Buyer

   34     

6.3.3

  

Employee Benefits

   34

 

-v-



--------------------------------------------------------------------------------

    

6.3.4

  

Workers’ Compensation Claims

   35     

6.3.5

  

COBRA, etc.

   35

6.4

  

Warranty Claims Processing

   36

6.5

  

Collection of Outside Customer Receivables

   37

ARTICLE 7.

  

COVENANTS OF SELLER PRIOR TO CLOSING DATE

   37

7.1

  

Access and Investigation

   37

7.2

  

Operation of the Business of Seller

   37

7.3

  

Seller Consents

   37

7.4

  

Notification

   38

7.5

  

No Negotiation

   38

ARTICLE 8.

  

COVENANTS OF BUYER PRIOR TO CLOSING DATE

   38

8.1

  

Required Approvals

   38

8.2

  

Notification

   39

ARTICLE 9.

  

CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS

   39

9.1

  

Joint Conditions

   39     

9.1.1

  

No Proceedings, Orders, etc.

   39     

9.1.2

  

Related Agreements

   39

9.2

  

Buyer’s Conditions

   39     

9.2.1

  

Accuracy of Representations

   39     

9.2.2

  

Seller’s Performance

   40     

9.2.3

  

Seller Consents

   40     

9.2.4

  

Corporate Action

   40     

9.2.5

  

Updated Schedules

   40     

9.2.6

  

Additional Documents

   40

9.3

  

Seller’s Conditions

   40     

9.3.1

  

Accuracy of Representations

   40     

9.3.2

  

Buyer’s Performance

   40     

9.3.3

  

Corporate Action

   41

 

-vi-



--------------------------------------------------------------------------------

    

9.3.4

  

Additional Documents

   41

ARTICLE 10.

  

CLOSING

   41

10.1

  

Closing

   41

10.2

  

Deliveries by Seller

   41     

10.2.1

  

Related Agreements

   41     

10.2.2

  

Seller Consents

   41     

10.2.3

  

Closing Certificate

   41     

10.2.4

  

Proceedings and Documents

   42     

10.2.5

  

Releases

   42     

10.2.6

  

Opinion of Counsel

   42     

10.2.7

  

Motor Vehicle Titles

   42     

10.2.8

  

Additional Items

   42

10.3

  

Deliveries by Buyer

   42     

10.3.1

  

Purchase Price

   42     

10.3.2

  

Closing Certificate

   42     

10.3.3

  

Related Agreements

   42     

10.3.4

  

Additional Items

   42

ARTICLE 11.

  

TERMINATION

   43

11.1

  

Termination Events

   43

11.2

  

Effect of Termination

   43

ARTICLE 12.

  

COSTS AND EXPENSES

   43

12.1

  

Brokers

   44

12.2

  

Expenses

   44

12.3

  

Taxes and Fees

   44     

12.3.1

  

Transfer Taxes

   44     

12.3.2

  

Property Taxes

   44     

12.3.3

  

Seller’s Obligations

   44

 

-vii-



--------------------------------------------------------------------------------

ARTICLE 13.

  

POST-CLOSING AGREEMENTS

   44

13.1

  

Further Actions

   44

13.2

  

Seller Consents

   45

13.3

  

Cooperation

   45

13.4

  

Tax Cooperation

   45

13.5

  

Business Records

   45

13.6

  

Purchasing Agent Agreements

   46

13.7

  

Excluded Inventory

   46

13.8

  

End User Software Licenses

   46

ARTICLE 14.

  

SURVIVAL OF REPRESENTATIONS AND INDEMNIFICATION

   47

14.1

  

Survival, etc.

   47     

14.1.1

  

Contents of this Agreement

   47     

14.1.2

  

Survival

   47     

14.1.3

  

Commencing Actions

   47

14.2

  

Indemnification of Buyer

   47     

14.2.1

  

Indemnifiable Damages

   47     

14.2.2

  

Indemnification of Buyer and Payment of Damages for Employee Benefits

   48     

14.2.3

  

Indemnification of Buyer and Payment of Damages for Environmental Matters

   48

14.3

  

Indemnification of Seller

   49

14.4

  

Procedure for Indemnification—Third-Party Claims

   49     

14.4.1

  

Required Notice

   49     

14.4.2

  

Procedure

   49

14.5

  

Procedure for Indemnification—Other Claims

   50

14.6

  

Limits on Indemnification

   50     

14.6.1

  

Basket

   50     

14.6.2

  

Cap

   51     

14.6.3

  

Limitations on Indemnification

   51

14.7

  

Right of Offset

   51

 

-viii-



--------------------------------------------------------------------------------

14.8

  

Characterization of Indemnity Provisions

   51

14.9

  

Exclusive Remedy

   52

14.10

  

Other Limitations

   52

ARTICLE 15.

  

NOTICES

   52

ARTICLE 16.

  

MISCELLANEOUS

   53

16.1

  

Entire Agreement; Amendment

   53

16.2

  

Successors and Assigns; No Third-Party Rights

   54

16.3

  

Waiver

   54

16.4

  

Governing Law; Attorneys’ Fees

   54     

16.4.1

  

Governing Law

   54     

16.4.2

  

Attorneys’ Fees

   54     

16.4.3

  

Submission to Jurisdiction

   54

16.5

  

Dispute Resolution

   55

16.6

  

Severability

   55

16.7

  

Publicity

   55

16.8

  

Counterparts

   56

16.9

  

Time of Essence

   56

 

-ix-



--------------------------------------------------------------------------------

LIST OF SCHEDULES

 

Schedule

--------------------------------------------------------------------------------

  

Name

--------------------------------------------------------------------------------

Schedule 2.1.1

   Fixed Assets

Schedule 2.1.2

   Assigned Contracts

Schedule 2.1.3

   Inventory

Schedule 2.1.4

   Replacement Parts and Supplies

Schedule 2.1.6

   Permits and Licenses

Schedule 2.1.7

   Intangible Property

Schedule 2.1.8

   Communication Addresses

Schedule 2.1.10

   Outside Customer Accounts Receivable

Schedule 2.3.1

   Purchase Orders

Schedule 2.3.4

   Accrued Employee Liabilities

Schedule 2.3.5

   Customer Rebate Obligations

Schedule 2.4.1

   Accounts Payable

Schedule 4.3.2

   Seller Consents

Schedule 4.4.1

   Financial Statements

Schedule 4.4.2

   Exceptions to GAAP

Schedule 4.8.1

   Legal Proceedings

Schedule 4.8.2

   Orders

Schedule 4.11

   Condition of Purchased Assets

Schedule 4.12

   Suppliers and Customers

Schedule 4.14

   Warranties

Schedule 4.15.1

   List of Employees

Schedule 4.15.2

   Workers Compensation Claims

Schedule 4.15

   Employee Relations and Liabilities

Schedule 4.16

   Labor Relations; Compliance

Schedule 4.17

   Employee Benefits

Schedule 4.18

   Absence of Certain Changes and Events

Schedule 4.19

   Environmental Matters

Schedule 4.20

   Intangible Property

Schedule 4.21

   Computer Software and Databases

Schedule 4.22

   Insurance

Schedule 6.3.2

   Excluded Employees

Schedule 6.3.5

   COBRA, etc.

Schedule 13.8

   End User Software Licenses

 

-x-



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit

--------------------------------------------------------------------------------

  

Document Name

--------------------------------------------------------------------------------

Exhibit A

   Form of Bill of Sale

Exhibit B

   Form of Assignment and Assumption

Exhibit C

   Form of Lease Agreement

Exhibit D

   Form of Supply Agreement

Exhibit E

   Opinion of Seller’s Counsel

Exhibit F

   Seller’s Closing Certificate

Exhibit G

   Buyer’s Closing Certificate

 

-xi-



--------------------------------------------------------------------------------

ASSET PURCHASE AND SALE AGREEMENT

 

THIS ASSET PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered
into as of the 29th day of July, 2004, by and between HUTTIG BUILDING PRODUCTS,
INC., a Delaware corporation (the “Seller”), and WOODGRAIN MILLWORK, INC., an
Oregon corporation (the “Buyer”). Seller and Buyer are sometimes referred to
individually herein as a “Party,” and collectively, as the “Parties.”

 

R E C I T A L S:

 

A. Seller is in the business, inter alia, of manufacturing pine mouldings, door
frames and door components, wood window frames, specialty millwork and cutstock
for the building products industry (the “Business”) out of its American Pine
Products Manufacturing Facility, located at 1948 N. Main Street, Prineville,
Oregon 97754 (the “Facility”).

 

B. Seller desires to sell to Buyer certain assets related to the Business, and
Buyer desires to purchase such Business assets and to assume certain specified
liabilities of Seller relating to the Business, all on the terms and conditions
set forth in this Agreement.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the foregoing Recitals, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1 Definitions. For purposes of this Agreement, the following terms have the
meanings specified in this Section 1.1:

 

1.1.1 “Affiliate” means, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with the Person specified; and the term
“control” (including the terms “controlling,” “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities or otherwise.

 

1.1.2 “Breach” means that a “Breach” of a representation, warranty, covenant,
obligation or other provision of this Agreement or any Related Agreement will be
deemed to have occurred if there is or has been any material inaccuracy in or
material breach of, or any material failure to perform or comply with such
representation, warranty, covenant, obligation or other provision; and the term
“Breach” means any such material inaccuracy, breach, failure, claim, occurrence
or circumstance.

 

-1-



--------------------------------------------------------------------------------

1.1.3 “Business Day” means any day of the year other than (i) any Saturday or
Sunday or (ii) any other day on which banks located in Boise, Idaho or St.
Louis, Missouri generally are closed for business.

 

1.1.4 “CERCLA” means the Comprehensive Environmental Response Compensation and
Liability Act, 42 U.S.C. § 9601 et. seq., and its implementing regulations and
amendments.

 

1.1.5 “CERCLIS” means the Comprehensive Environmental Response Compensation and
Liability Inventory System established pursuant to CERCLA.

 

1.1.6 “Code” means the Internal Revenue Code of 1986, or any successor law, and
regulations issued by the IRS pursuant to the Internal Revenue Code or any
successor law.

 

1.1.7 “Computer-Related Assets” means the personal computers, and related
peripherals and Computer Software and Databases, and the Local Area Network
equipment (servers, routers and hubs) used solely to operate the Business as of
the Closing Date.

 

1.1.8 “Consent” means any approval, consent, ratification, waiver or other
authorization (including any Governmental Authorization).

 

1.1.9 “Encumbrance” means any mortgage, deed of trust, trust, pledge, lien
(choate or inchoate), assessment, charge, easement, covenant, restriction,
defect in title, encroachment or other burden, whether arising by contract or
under law, other than inchoate statutory liens for amounts not yet payable
(including any agreement to give any of the foregoing), any conditional sale or
other title retention agreement, any lease in the nature of any of the
foregoing, any claim, security interest, assignment or encumbrance of any kind,
any negative lien and the filing of or agreement to give any financing statement
or similar notice of security interest; provided, however, the term
“Encumbrance” does not include (a) Encumbrances that are disclosed in the
Schedules to this Agreement, (b) liens for Taxes, fees, levies, duties or other
governmental charges of any kind which are not yet delinquent or are being
contested in good faith by appropriate proceedings and (c) liens for mechanics,
materialmen, laborers, employees, suppliers or similar liens arising by
operation of law for amounts which are owed, but not yet delinquent.

 

1.1.10 The terms “Environment,” “Release,” “Remedy,” “Remedial Action,”
“Remove,” and “Removal Action” shall have the meanings provided in CERCLA.

 

1.1.11 “Environmental Claim” means any claim, demand, complaint, action, suit,
proceeding, investigation or notice by any Person (including any Governmental
Body) alleging potential liability arising out of, based on or relating to
Environmental, Health and Safety Liabilities, or Environmental Laws, including
the presence of any Hazardous Material.

 

-2-



--------------------------------------------------------------------------------

1.1.12 “Environmental, Health and Safety Liabilities” means any Liabilities
arising from or under Environmental Law or Occupational Safety and Health Law
and consisting of or relating to:

 

(a) any environmental, health or safety matters or conditions (including on-site
or off-site contamination, occupational safety and health, and regulation of
chemical substances or products);

 

(b) fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands, and Remedial Action, response,
investigation or inspection costs and expenses arising under Environmental Law
or Occupational Safety and Health Law; or

 

(c) financial responsibility under Environmental Law or Occupational Safety and
Health Law for cleanup costs or corrective action, including any investigation,
cleanup, removal, containment, or other Removal or Remedial Action required by
applicable Environmental Law or Occupational Safety and Health Law.

 

1.1.13 “Environmental Law” means any Legal Requirement that requires or relates
to: (a) advising appropriate authorities, employees and the public of intended
or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencement of
activities, such as resource extraction or construction, that could have
significant impact on the Environment; (b) preventing or reducing to acceptable
levels the Release of Hazardous Materials into the Environment; (c) reducing the
quantities, preventing the Release, or minimizing the hazardous characteristics
of wastes that are generated; (d) assuring that products are designed,
formulated, packaged and used so that they do not present unreasonable risks to
human health or the Environment when used or disposed of; (e) protecting
resources, species or ecological amenities; (f) reducing to acceptable levels
the risks inherent in the transportation of Hazardous Materials; (g) cleaning up
Hazardous Materials that have been Released, preventing the threat of Release,
or paying the costs of such Removal or Remedial Action or prevention; or (h)
making responsible parties pay private parties or groups of them, for damages
done to their health or the Environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.

 

1.1.14 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, or any successor law. Any reference to any provision
of ERISA shall also be deemed to be a reference to any successor provision or
provisions thereof. Additional defined terms relating to ERISA and the employee
benefit plans and programs of Seller are set forth in Section 4.17.1 of this
Agreement.

 

1.1.15 “GAAP” means generally accepted accounting principles and practices which
are used in the United States and recognized as such by the American Institute
of Certified Public Accountants acting through its Accounting Principles Board
or by the Financial

 

-3-



--------------------------------------------------------------------------------

Accounting Standards Board or through other appropriate boards or committees
thereof, as in effect as of the date of this Agreement.

 

1.1.16 “Governmental Authorization” means any approval, consent, license,
permit, waiver or other authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement.

 

1.1.17 “Governmental Body” means any: (a) nation, state, county, city, town,
village, district or other jurisdiction of any nature; (b) federal, state,
local, municipal, foreign or other government; (c) governmental or
quasi-governmental authority of any nature (including any governmental agency,
branch, department, official or entity and any court or other tribunal); (d)
multi-national organization or body; or (e) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature.

 

1.1.18 “Hazardous Activity” means the distribution, generation, handling,
importing, management, manufacturing, processing, production, refinement,
Release, storage, transfer, transportation, treatment, or use (including any
withdrawal or other use of groundwater) of Hazardous Materials in, on, under,
about, or from the Facility or any part thereof into the Environment, and any
other act, business, operation, or thing that increases the danger, or risk of
danger, or poses an unreasonable risk of harm to persons or property on or off
the Facility, or that may materially and adversely affect the value of the
Business.

 

1.1.19 “Hazardous Materials” means any waste or other substance that is
currently listed, defined, designated or classified as, or otherwise determined
to be, hazardous, radioactive, or toxic or a pollutant or contaminant under or
pursuant to any Environmental Law, including any admixture or solution thereof,
and specifically including petroleum and all derivatives thereof or synthetic
substitutes therefor and asbestos or asbestos-containing materials.

 

1.1.20 “IRS” means the United States Internal Revenue Service, or any successor
agency, and, to the extent relevant, the United States Department of the
Treasury.

 

1.1.21 “Knowledge” means an individual will be deemed to have “Knowledge” of a
particular fact or other matter if such individual is actually aware of or has
notice of such fact or other matter without undertaking any investigation and
not constructive or imputed knowledge. The Seller will be deemed to have
“Knowledge” of a particular fact or other matter if Steve Forrester, Mike
Sutkus, Rena Gibney, Nick Varsam or Tom McHugh has Knowledge of such fact or
other matter.

 

1.1.22 “Legal Requirement” means any federal, state, local, municipal, foreign,
international, multi-national or other administrative order, constitution, law,
ordinance, code, rule, principle of common law, regulation, statute or treaty.

 

-4-



--------------------------------------------------------------------------------

1.1.23 “Material Adverse Effect” means, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration or governmental investigation or proceeding),
whether or not related, a material adverse change in, or a material adverse
effect upon, (a) the Purchased Assets, the Facility and/or the financial
condition, or results of operations of the Business, or (b) the ability of
Seller to perform its obligations under this Agreement or to consummate the
Transactions, in each case other than any such change or effect resulting from
(i) changes in general economic, regulatory or political conditions, (ii) acts
attributed to, omissions by or circumstances affecting Buyer and/or its
Affiliates, (iii) circumstances that affect the industries in which the Business
operates generally, or (iv) any changes resulting from the announcement or
pendancy of the Transactions. The term “material” with respect to Seller shall
mean with respect to the ownership, operation and financial condition of the
Purchased Assets, the Facility and the Business taken as a whole.

 

1.1.24 “Occupational Safety and Health Law” means any Legal Requirement designed
to provide safe and healthful working conditions and to reduce occupational
safety and health hazards.

 

1.1.25 “Order” means any award, decision, injunction, judgment, order, ruling,
subpoena or verdict entered, issued, made or rendered by any court,
administrative agency, or other Governmental Body or by any arbitrator.

 

1.1.26 “Ordinary Course of Business” means any action taken by a Person will be
deemed to have been taken in the “Ordinary Course of Business” only if: (a) such
action is consistent with the past practices of such Person or is taken in the
ordinary course of the normal operations of such Person; or (b) such action is
similar in nature and magnitude to actions customarily taken in the ordinary
course of the normal operations of such Person.

 

1.1.27 “Person” means any natural person, corporation (including any non-profit
corporation), general or limited partnership, joint venture, limited liability
company, bank, trust or unincorporated organization, joint-stock company or
other similar organization, Governmental Body, estate, trust, organization,
labor union or any other legal entity, whether acting in an individual,
fiduciary or other capacity.

 

1.1.28 “Prime Rate” means the variable rate of interest published in the “Money
Rates” section of The Wall Street Journal (or the comparable section of such
newspaper) as the prime rate of interest on corporate loans at large United
States money center commercial banks.

 

1.1.29 “Proceeding” means any action, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
investigative or informal) commenced, brought, conducted, or heard by or before,
or otherwise involving, any Governmental Body or arbitrator.

 

-5-



--------------------------------------------------------------------------------

1.1.30 “Representative” means, with respect to a particular Person, any
director, officer, employee, agent, consultant, advisor, or other representative
of such Person, including legal counsel, accountants and financial advisors.

 

1.1.31 “Subsidiary” means, with respect to any Person (the “Owner”), any
corporation or other Person of which securities or other interests having the
power to elect a majority of that corporation’s or other Person’s board of
directors or similar governing body, or otherwise having the power to direct the
business and policies of that corporation or other Person (other than securities
or other interests having such power only upon the happening of a contingency
that has not occurred) are held by the Owner or one or more of its Subsidiaries.

 

1.1.32 “Tax” means all federal, state, local, foreign, and other net income,
gross income, gross receipts, sales, use, ad valorem, windfall profits,
value-added, transfer, franchise, profits, withholding, payroll, employment,
excise, severance, business and occupation taxes, or similar charges of any kind
whatsoever due any Governmental Body having jurisdiction, for any period for
which assessment of tax liability is not yet barred by operation of law or by
agreement, together with any interest and any penalties, additions to tax, or
additional amounts with respect thereto.

 

1.1.33 “Threat of Release” means a substantial likelihood of a Release that may
reasonably be expected to require action in order to prevent or mitigate damage
to the Environment that would likely result from such Release.

 

1.1.34 “Threatened” means a claim, Proceeding, dispute, action or other matter
will be deemed to have been “Threatened” if any demand or statement has been
made in writing or any notice has been given in writing to the Person referenced
in a particular provision.

 

1.1.35 “Transactions” means all of the transactions provided for in, and
contemplated by, this Agreement, including without limitation: (a) the purchase
and sale of the Purchased Assets and the Facility by Seller to Buyer; (b) the
assignment and assumption of the Assumed Liabilities; and (c) the execution,
delivery and performance of the Related Agreements, other than performance of
the Supply Agreement.

 

1.1.36 “WARN Act” means the Worker Adjustment and Retraining Notification Act,
29 U.S.C. § 2101 et seq.

 

-6-



--------------------------------------------------------------------------------

1.2 Additional Definitions. The following capitalized terms are defined
elsewhere in this Agreement in the Section reference set forth opposite such
terms below:

 

Accounts Payable

   2.4.1     

Accrued Employee Liabilities

   2.3.4     

Affiliate Obligations

   2.4.12     

Agreement

   Preamble     

Assigned Contracts

   2.1.2     

Assignment and Assumption

   2.5     

Assumed Liabilities

   2.3     

Basket

   14.7.1     

Bill of Sale

   2.5     

Business

   Recital A     

Business Records

   2.1.5     

Buyer

   Preamble     

Buyer Indemnitees

   14.2.1     

Cap

   14.6.2     

Closing

   10.1     

Closing Date

   10.1     

Closing Date Valuation

   3.3.1     

COBRA

   6.3.5     

Communication Addresses

   2.1.9     

Competing Transaction

   7.5     

Computer Software and Databases

   4.21     

Confidentiality Agreement

   7.1     

CPA

   3.3.4     

Damaged Inventory

   3.3.2(b)     

Damages

   14.2.1     

Employee

   4.15.1     

End User Software Licenses

   13.8     

Environmental Report

   6.2     

ERISA Definitions

   4.17     

Equitable Exceptions

   4.2     

Event of Loss

   2.7     

Excluded Assets

   2.2     

Excluded Employees

   6.3.2     

Excluded Inventory

   2.2.10     

Excluded Liabilities

   2.4     

Facility

   Recital A     

Financial Statements

   4.4.1     

Fixed Assets

   2.1.1     

Fixed Assets Purchase Price

   3.3.2     

Goodwill

   2.1.7     

Historical Annual Financial Statements

   4.4.1     

Holdback Amount

   3.1.3     

Holdback Disbursement Date

   3.4.2     

Huttig Receivables

   2.2.2     

Indemnified Party

   14.4.1     

Indemnifying Party

   14.4.1     

Intangible Property

   2.1.8     

Inventory

   2.1.3     

Lease

   2.6     

Outside Customer Receivablers

   2.1.1     

Negotiation Period

   6.2     

Net Holdback Amount

   3.4.2     

Permits and Licenses

   2.1.7     

Physical Count

   3.3.1     

Policy

   4.22     

Prepaid Expenses

   2.1.2     

Purchase Orders

   2.3.1     

Purchase Price

   3.1.1     

Purchased Assets

   2.1     

Related Agreements

   6.1     

Seller

   Preamble     

Seller Consents

   4.3.2     

Seller Indemnitees

   14.3     

Set-Off Notice

   14.7     

Stub Period Balance Sheet Date

   4.4.1     

Stub Period Financial Statements

   4.4.1     

Supplies

   2.1.5     

Supply Agreement

   6.1     

1060 Forms

   3.2.3     

Termination Date

   7.5     

Transferred Employees

   6.3.2     

Uncollected Outside Customer Receivables

   6.5     

Warranties

   4.14     

Warrantiy and Other Product Claims

   2.4.14     

 

-7-



--------------------------------------------------------------------------------

1.3 Other Definitional Matters.

 

1.3.1 Accounting Terms and Determinations. Unless otherwise specified herein,
all terms of an accounting character used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP, as
modified by Seller’s historical accounting practices and Schedule 4.4.2, applied
on a basis consistent (except for changes concurred in by Seller’s independent
certified public accountants) with the most recent Financial Statements of
Seller delivered to Buyer pursuant to this Agreement.

 

1.3.2 References. Unless otherwise indicated, references in this Agreement to
“Sections,” “Exhibits,” “Schedules” and other subdivisions are references to
sections, exhibits, schedules and other subdivisions hereof.

 

1.3.3 Use of Defined Terms. All terms defined in this Agreement shall have the
same defined meanings when used in any of the Related Agreements, unless
otherwise defined therein or unless the context shall require otherwise.

 

1.3.4 Terminology. All personal pronouns used in this Agreement, whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and the plural shall include the singular.
Titles of Sections in this Agreement are for convenience only, and neither limit
nor amplify the provisions of this Agreement.

 

1.3.5 Rule of Construction. The Parties to this Agreement acknowledge that each
Party and its respective counsel have participated in the drafting and revision
of this Agreement and the Related Agreements. Accordingly, the Parties agree
that any rule of construction which disfavors the drafting party shall not apply
in the interpretation of this Agreement and the Related Agreements.

 

1.3.6 Conflict in Terms. Any terms and conditions contained in this Agreement
that may also be contained in the Related Agreements shall not, to the extent
reasonably practicable, be construed to be in conflict with each other, but
rather shall be construed as duplicative, confirming, additional or cumulative
provisions; provided, however, to the extent that, in the interpretation of this
Agreement, any ultimate conflict between the terms and conditions of this
Agreement and those set forth in any Related Agreement is determined to exist,
the terms and conditions of this Agreement shall control.

 

ARTICLE 2

PURCHASE AND SALE OF PURCHASED ASSETS

 

2.1 Purchased Assets. On the terms and subject to the conditions contained in
this Agreement, and on the basis of the representations, warranties, covenants
and agreements set forth herein, at the Closing, Seller agrees to sell, convey,
transfer, deliver and assign to Buyer,

 

-8-



--------------------------------------------------------------------------------

and Buyer agrees to purchase, take delivery and assignment, and assume from
Seller, free and clear of all Encumbrances (except as specifically provided
otherwise in this Agreement), the following assets, properties and rights (all
of such assets, properties and rights are hereinafter collectively referred to
as the “Purchased Assets”):

 

2.1.1 Fixed Assets. Those items of furniture, moveable fixtures, trade fixtures,
machinery, equipment (including office equipment), vehicles, delivery equipment
and other rolling stock, the Computer-Related Assets, furnishings, tenant
improvements, security equipment, telephone systems and other communications
equipment, and other fixed and operating assets owned by Seller in connection
with the Business at the Facility, including, but not limited to, those items
listed on Schedule 2.1.1 hereto (the “Fixed Assets”). Schedule 2.1.1 sets forth
a list of the equipment and machinery comprising the Fixed Assets, including
their book value, as adjusted for depreciation through June 30, 2004. The Fixed
Asset Schedule shall be updated by Seller to the Closing Date (to the extent
reasonably practicable) and delivered to Buyer at Closing. Notwithstanding the
foregoing, the Purchased Assets shall in no event include any of the Excluded
Assets described in Section 2.2 of this Agreement.

 

2.1.2 Assigned Contracts and Prepaid Expenses. All of Seller’s right, title and
interest in and to the equipment and other personal property leases, and the
other contracts and agreements relating to the Business which are specifically
identified in and attached to Schedule 2.1.2 hereto (the “Assigned Contracts”).
As part of the Assigned Contracts, Buyer shall acquire Seller’s prepaid amounts
relating to the Oracle support renewal agreements identified in Schedule 2.1.2,
which the Parties agree totals $12,693 as of June 30, 2004 (the “Prepaid
Expenses”).

 

2.1.3 Inventory. All of Seller’s inventory of pine mouldings, wood window
frames, door components, specialty millworking, cutstock and other products
manufactured by Seller as part of the Business, including, without limitation,
raw materials, work-in-progress, and current finished goods inventory, existing
as of Closing and whether or not located at the Facility, including, but not
limited to, those then existing items in the categories identified on Schedule
2.1.3 hereto (the “Inventory”), dated as of June 30, 2004; provided, however,
that the Inventory shall not include any items of Excluded Inventory (as defined
in Section 2.2.10) . The Inventory shall include any items which were delivered
by Seller in the Ordinary Course of Business as of Closing pursuant to terms
whereby title has not yet passed to the purchaser thereof.

 

2.1.4 Replacement Parts and Supplies. All of Seller’s replacement parts for the
equipment and machinery comprising the Fixed Assets (the “Replacement Parts”).
Attachment A to Schedule 2.1.4 sets forth an inventory record of the Replacement
Parts, including their book value. All of Seller’s supplies relating exclusively
to the Business, including, without limitation, packaging materials,
maintenance, promotional materials, boxes inventory, shipping supplies,
processing, operating, storage and office supplies, spare parts, tools, and all
similar items and materials owned or used by Seller exclusively in connection
with the Business as of the Closing (the “Supplies”). Attachment B to Schedule
2.1.4 sets forth an

 

-9-



--------------------------------------------------------------------------------

inventory record of the Supplies, including their book value. The Replacement
Parts and Supplies Schedule shall be updated by Seller to the Closing Date (to
the extent reasonably practicable) and delivered to Buyer at Closing.

 

2.1.5 Business Records. All accounting records, financial records, operations
records, files, catalogues, brochures, operations manuals, personnel records,
employee manuals, and all other records, files, memoranda, sketches, bids,
contracts, and other general and administrative property relating exclusively to
the Business (the “Business Records”). Buyer shall provide Seller with
reasonable access to the Business Records following Closing for Tax return,
audit, litigation, product liability and similar purposes in accordance with the
provisions of Section 13.4 and Section 13.5.

 

2.1.6 Permits and Licenses. All approvals, licenses, permits, authorizations,
consents, orders and establishment numbers and other permits and similar items
issued, granted, given or otherwise made available by any Governmental Body,
which are owned, held or utilized by Seller in connection with the Business and
the Facility, including, but not limited to, those listed and identified on
Schedule 2.1.6 hereto, to the extent such items are transferable to Buyer by
their respective terms, or under applicable Legal Requirements at no cost to
Seller (the “Permits and Licenses”).

 

2.1.7 Intangible Property. All patents, inventions, technology, trade secrets,
formulas and designs relating solely to the Business (including, without
limitation, structural designs of the products manufactured at the Facility),
and all applications and registrations therefore and licenses thereof; all
know-how, confidential information, software, technical information, data,
process technology, engineering, manufacturing and production manuals, plans,
drawings and blue prints owned or licensed (to the extent transferable by their
terms) by Seller as licensee or licensor exclusively in connection with the
Business; and customer records and lists, potential customer lists, customer
data, financial data, vendor lists, marketing plans, pricing lists and trade
secrets, which Seller presently owns in connection with the Business (including
the trademark/trade name “American Pine Products”), together with all other
intellectual property relating solely to the Business (the “Intangible
Property”), including, but not limited to, those items listed on Schedule 2.1.7.

 

2.1.8 Communication Addresses. All telephone numbers, facsimile numbers,
Internet addresses, Internet domain names and domain name registrations, log-in
identifications, user identifications, screen names and other on-line service
identifications relating to the Business (the “Communication Addresses”),
including, but not limited to, those items listed on Schedule 2.1.8.

 

2.1.9 Goodwill. All rights of Seller in the foregoing and in the positive
stature which the Business has in the minds of the public, the reasonable
expectation that the Business will be viewed favorably by its existing and known
potential customers, and the reasonable expectation that existing and potential
customers will continue to patronize the Business (“Goodwill”).

 

-10-



--------------------------------------------------------------------------------

2.1.10 Outside Customer Receivables. All accounts receivable, work-in-progress
and other amounts owed by outside customers of the Business in connection with
the Business up to and including the Closing Date (“Outside Customer
Receivables”). A list of the Outside Customer Receivables as of June 30, 2004,
is set forth on Schedule 2.1.10 hereto. The Outside Customer Receivables
Schedule shall be updated by Seller to the Closing Date (to the extent
reasonably practicable) and shall be delivered by Seller to Buyer at Closing.

 

2.2 Excluded Assets. The Purchased Assets to be transferred to Buyer at Closing
do not include the following (the “Excluded Assets”), all of which shall be
retained by Seller:

 

2.2.1 Cash. All of Seller’s cash or cash equivalents, including checking,
savings and other accounts whether related to the Business or not.

 

2.2.2 Huttig Receivables. All accounts receivable, work-in-progress, promissory
notes, and other amounts owed to Seller in connection with the Business up to
and including the Closing Date, other than the Outside Customer Receivables
(“Huttig Receivables”).

 

2.2.3 Tax Assets. Any tax refund, net operating loss, capital loss or credit
carry-backs and carry-forwards, and any other Tax attributes of Seller.

 

2.2.4 Consideration and Agreement Rights. The cash consideration to be paid to
Seller by Buyer hereunder and Seller’s rights under this Agreement and the
Related Agreements to which it is a party.

 

2.2.5 Corporate Records. Seller’s corporate minute books, stock books, corporate
seal and related records.

 

2.2.6 Insurance Policies. All insurance policies and rights thereunder.

 

2.2.7 Other Excluded Assets. All other items of tangible or intangible property,
real or personal, owned or held for use by Seller or its Affiliates and not
identified as part of the Purchased Assets in Section 2.1 above.

 

2.2.8 Corporate Names. The name “Huttig” and all derivations thereof.

 

2.2.9 Rights of the Business. Any rights, claims or causes of action that Seller
may have against any Person arising from or related to the ownership or use of
the Purchased Assets, or operation of the Business on or before the Closing
Date.

 

2.2.10 Excluded Inventory. All of Seller’s inventory of mahogany products,
including, without limitation, raw materials, work-in-progress and finished
mahogany goods inventory (collectively, “Excluded Inventory”).

 

-11-



--------------------------------------------------------------------------------

2.3 Assumed Liabilities. From and after the Closing Date, Buyer shall assume and
hereby agrees to pay, perform and discharge only the following liabilities of
Seller related to the Business (the “Assumed Liabilities”):

 

2.3.1 Purchase Orders. All liabilities related to purchase orders of Seller to
and with vendors and customers of Business prior to Closing for goods and
services, including Inventory, to be delivered to or by Seller or to be
performed by Seller following Closing (“Purchase Orders”). A list of the
Purchase Orders as of June 30, 2004 is attached as Schedule 2.3.1 hereto. The
Purchase Orders Schedule shall be updated by Seller to the Closing Date (to the
extent reasonably practicable) and shall be delivered by Seller to Buyer at
Closing.

 

2.3.2 Assigned Contracts. All liabilities and obligations arising after the
Closing Date related to the Assigned Contracts identified in Schedule 2.1.2. All
rents, payments, installment payments, monthly payments and other liabilities
related to the Assigned Contracts which have accrued prior to the Closing Date
shall be paid by Seller. Any other contract, lease or other agreement or
arrangement not specifically listed on Schedule 2.1.2, whether related to the
Business or otherwise, shall not be assumed by Buyer hereunder and shall remain
an Excluded Liability and the sole responsibility and obligation of Seller from
and after the Closing Date, unless such contract, lease, agreement or
arrangement is expressly assumed by Buyer hereunder.

 

2.3.3 Prorated Items. Buyer’s share of all real and personal property taxes,
assessments and other charges relating to the Business and the Purchased Assets,
apportioned as of the Closing Date.

 

2.3.4 Accrued Employee Liabilities. Any current year (calendar 2004) accrued
vacation liability, current year (calendar 2004) accrued holiday pay liability,
and payroll taxes related to such accrued liabilities as of the Closing Date
with respect to the Transferred Employees (as defined in Section 6.3.2) whether
or not vested, determined in accordance with GAAP (collectively, “Accrued
Employee Liabilities”). A list of Seller’s Accrued Employee Liabilities as of
June 30, 2004 is attached as Schedule 2.3.4 hereto. The Accrued Employee
Liability Schedule shall be updated by Seller to the Closing Date (to the extent
reasonably practicable) and shall be delivered by Seller to Buyer at Closing.
The Accrued Employee Liabilities shall be discharged by Buyer in accordance with
the provisions of Section 6.3.3. Notwithstanding any provisions of this Section
2.3.4, Buyer shall assume no liabilities or obligations of any nature whatsoever
with respect to (i) accrued vacation liabilities, holiday pay liabilities and
related payroll taxes for any year prior to calendar 2004, or (ii) the Excluded
Employees (as defined in Section 6.3.2).

 

2.3.5 Customer Rebate Obligations. Any customer rebates in respect of goods or
services sold by the Business prior to the Closing (collectively, the “Customer
Rebate Obligations”). A list of Seller’s Customer Rebate Obligations as of June
30, 2004 is attached as Schedule 2.3.5 hereto. The Customer Rebate Obligations
Schedule shall be updated by Seller to

 

-12-



--------------------------------------------------------------------------------

the Closing Date (to the extent reasonably practicable) and shall be delivered
by Seller to Buyer at Closing. The Customer Rebate Obligations shall be
discharged by Buyer following Closing in the Ordinary Course of Business.

 

2.3.6 WARN Act. Any fines, back pay liabilities, penalties, losses or other
obligations imposed on Seller pursuant to the WARN Act as a result of the
Transactions or incident thereto, but only as provided in Section 6.3.2 of this
Agreement.

 

2.3.7 Operation of Business After Closing. All liabilities and obligations
arising out of the conduct and ownership of the Business, the Purchased Assets
and the Facility by Buyer after the Closing Date.

 

2.3.8 Warranty and Other Product Claims. The Pineguard warranty obligation, and
any and all (i) returned goods and/or product warranty and liability claims,
(ii) credits (including credits for damaged or defective goods, goods not
received or returned merchandise), (iii) deductions, set-offs and chargebacks,
and (iv) allowances, returns and discounts, in each case in respect of goods or
services sold by the Business prior to the Closing Date (collectively, “Warranty
and Other Product Claims”). The Warranty and Other Product Claims shall be
handled after Closing, and subject to Seller’s reimbursement obligation, in the
manner provided in Section 6.4.

 

2.4 Excluded Liabilities. Except as specifically set forth in Section 2.3 above,
Buyer shall assume no liabilities, debts or obligations of Seller of any nature
whatsoever, whether absolute, accrued, contingent or otherwise, or whether due
or to become due (collectively, the “Excluded Liabilities”). Without limiting
the generality of the foregoing, the Parties specifically acknowledge and agree
that the Excluded Liabilities shall include (but not be limited to) the
following:

 

2.4.1 Accounts Payable. All obligations for payment which were incurred by
Seller for materials, supplies or services which are outstanding as of the
Closing Date, other than the Purchase Orders described in Section 2.3.1
(collectively, the “Accounts Payable”). A list of the Accounts Payable as of
June 30, 2004 is attached as Schedule 2.4.1 hereto. The Accounts Payable
Schedule shall be updated by Seller to the Closing Date (to the extent
reasonably practicable) and shall be delivered by Seller to Buyer at Closing.
The Accounts Payable shall be paid by Seller at or after Closing in the ordinary
course consistent with Seller’s past practice, subject to any valid
counter-claim, right or set-off of Seller. Notwithstanding that Accounts Payable
are Excluded Liabilities hereunder, following Closing, Buyer shall process all
Accounts Payable for payment by Seller in the Ordinary Course of Business, at
Seller’s direction, at no charge to Seller.

 

2.4.2 Employment Liabilities. Any liability or obligation of Seller relating to
the Excluded Employees or its employment of the Employees (including the
Transferred Employees) prior to Closing, other than the Accrued Employee
Liabilities, but including, without limitation, the following employment-related
compensation amounts which are accrued

 

-13-



--------------------------------------------------------------------------------

or owing for any period or periods ending prior to the Closing Date: (i)
federal, state and local income, withholding, trust fund or other employment
related Taxes, (ii) wages and salaries, (iii) commissions, (iv) incentives,
overtime or bonuses, (v) compensatory time, (vi) any employee medical claims
that arise prior to the Closing Date; (vii) sick leave, (viii) penalties, fines
or payments related to any cash or non-cash employment benefits or compensation,
(ix) unemployment, (x) accrued vacation liability, accrued holiday pay liability
and related payroll taxes for any year prior to calendar 2004; and (xi) any
other obligations related to cash or non-cash employment benefits or
compensation related to periods prior to the Closing Date.

 

2.4.3 Workers Compensation. Any liability or obligation of Seller relating to
workers’ compensation (including, without limitation, weekly benefits, medical
rehabilitation expenses and any other expenses or obligations) with respect to
injuries or illnesses suffered by employees of Seller resulting from occurrences
on or prior to the Closing Date, whether known or unknown, or reported or
unreported as of the Closing Date.

 

2.4.4 Employee Benefit Plans. Any liability or obligation of Seller relating to
Seller’s sponsorship, funding or management of Seller Plans or other Benefit
Obligations of Seller.

 

2.4.5 Insurance. Any liability or obligation of Seller as of Closing for any
deductibles, co-payments, premiums or other payments relating to property,
casualty, liability, errors and omissions, and other insurance premiums or
payments.

 

2.4.6 Non-Assigned Contracts. Any and all liabilities and obligations under any
contract, lease or other agreement or arrangement relating to the Business or
otherwise which is not an Assigned Contract being assumed by Buyer hereunder.

 

2.4.7 Taxes and Tax Compliance. Any liability or obligation of Seller as of
Closing relating to (i) federal, state and local Taxes, including income, sales
or use, property, service or other Taxes, or (ii) compliance with federal, state
and local Tax rules and regulations, including the obligation to prepare, report
or file payroll, income, excise, sales, Social Security, trust fund,
unemployment, withholding, property or other notices, forms, reports or
documents.

 

2.4.8 Transfer Taxes. All transfer, use or other Taxes, including any filing or
recording fees payable on or with respect to the Purchased Assets or the
Transactions, as provided in Section 12.3.1 hereto.

 

2.4.9 Litigation. Any claims, actions, suits, proceedings, arbitrations, product
claims or litigation relating to or resulting from, actions or omissions of
Seller prior to Closing, including, without limitation, those Proceedings and
other matters described in Section 4.8.1 of this Agreement and Schedule 4.8.1
thereto.

 

2.4.10 Compliance with Laws. Any liability or obligation of Seller as of Closing
arising out of or resulting from the occurrence prior to Closing of (i) any
violation of any

 

-14-



--------------------------------------------------------------------------------

Legal Requirements, including, without limitation, Environmental Laws, and/or
(ii) any Release or disposal of Hazardous Materials.

 

2.4.11 Severance. Any liability or obligation of Seller for any severance,
termination or similar obligations, resulting from any acts or omissions of
Seller prior to the Closing Date or, with respect to the Excluded Employees
only, resulting from the Transactions contemplated herein, other than any WARN
Act liability created by Buyer, as provided in Section 6.3.2 hereof.

 

2.4.12 Affiliate Obligations. Any liability or obligation of Seller relating to
the following: (i) any leasehold or other contractual obligations of Seller to
any officer, director, employee, shareholder or controlling Person of Seller
and/or any Affiliate of any such officer, director, employee, shareholder or
controlling Person; (ii) any obligations owed to Seller as of Closing by any
officer, director, employee, shareholder or controlling Person of Seller and/or
any Affiliate of any such Person; (iii) any liabilities or obligation of any
officer, director, employee, shareholder or controlling Person of Seller and/or
any Affiliate of such Person which are guaranteed by Seller; and (iv) any
obligations owed by Seller as of Closing to any officer, director, employee,
shareholder or controlling Person of and/or any Affiliate of such Person other
than any related Accrued Employee Liabilities (collectively, the “Affiliate
Obligations”).

 

2.4.13 Bank Debt. Any obligation or liability of Seller to any bank or other
financial institution for borrowed money or other indebtedness.

 

2.4.14 Other Liabilities. Any and all other liabilities and obligations arising
out of the conduct, ownership and/or operation of the Purchased Assets, the
Facility and the Business by Seller prior to the Closing Date, other than the
Assumed Liabilities.

 

2.5 Conveyance of Title. Title to the Purchased Assets shall be conveyed by
bills of sale, assignments, transfers, and other instruments of transfer and
delivery in the form attached hereto, including the form of bill of sale (“Bill
of Sale”) to be delivered by Seller at Closing attached as Exhibit A, and the
form of assignment and assumption agreement (“Assignment and Assumption”)
relating to the Assigned Contracts attached as Exhibit B. Unless expressly
stated otherwise, title to the Purchased Assets shall be conveyed free and clear
of all covenants, conditions, liens, and other Encumbrances of whatever nature.

 

-15-



--------------------------------------------------------------------------------

2.6 Lease of Facility. At Closing, Seller, as lessor, and Buyer, as lessee shall
enter into a Lease Agreement in the form attached hereto as Exhibit C (the
“Lease”), pursuant to which Buyer will lease the Facility from Seller.

 

2.7 Risk of Loss. The risk of loss, damage, condemnation, or destruction of the
Purchased Assets and/or the Facility shall remain with Seller until Closing. In
the event of any material loss, damage, taking, or destruction of or to any of
the Purchased Assets (whether leased or owned by Seller) and/or the Facility
prior to Closing (“Event of Loss”), Seller shall take such steps to repair,
restore or replace any such damaged, destroyed, or lost assets or properties as
it deems necessary and prudent. If any such damaged, destroyed, or lost assets
or properties are not repaired, restored or replaced with assets or properties
substantially similar thereto or returned to substantially the condition they
were in prior to the Event of Loss, and the reduction in value of the Purchased
Assets and/or Facility exceeds $250,000, then Buyer may, at its option,
terminate this Agreement. If Buyer elects not to terminate this Agreement, or
the reduction in value of the Purchased Assets and/or Facility does not exceed
$250,000, then the Parties will promptly agree to a mutually satisfactory
reduction in the total Purchase Price to be paid by Buyer hereunder, which
reduction shall not exceed the replacement cost for assets or property similar
to the damaged, destroyed, or lost assets or property, and the Transactions will
be closed on the basis of such reduced Purchase Price. If the Parties are unable
to agree in good faith on such reduced Purchase Price within ten (10) days of
such Event of Loss, then either Party hereto may terminate this Agreement and,
upon the return of any and all consideration or documents heretofore delivered,
the Agreement will be deemed canceled without further liability or obligation on
the part of either Party to the other. All insurance or condemnation proceeds
will be paid to and retained by Seller.

 

ARTICLE 3

CONSIDERATION

 

3.1 Consideration. The consideration payable by Buyer to Seller under this
Agreement is as set forth below:

 

3.1.1 Purchase Price. As consideration for the Purchased Assets and the
Business, at Closing, Buyer shall pay to Seller the sum of Thirteen Million
Eight Hundred Twenty-Six Thousand Nine Hundred Ninety-Two and No/100 Dollars
($13,826,992.00), as adjusted in accordance with this Section 3 (the “Purchase
Price”), less the Holdback Amount described in Section 3.1.3 below.

 

3.1.2 Assumed Liabilities. As additional consideration, Buyer shall assume and
discharge when lawfully due the Assumed Liabilities, as provided in Section 2.3
above, including the following:

 

(a) The Accrued Employee Liabilities, regardless of amount, but including,
without limitation, the following amounts: (i) accrued vacation
liabilities/hourly in the amount of $145,193.00, (ii) accrued vacation
liabilities/salary in

 

-16-



--------------------------------------------------------------------------------

the amount of $0.00; (iii) accrued holiday pay liabilities in the amount
$38,278.00, and (iii) payroll taxes related to the foregoing in the amount of
$34,165.00; and

 

(b) The Customer Rebate Obligations, regardless of amount, but including,
without limitation, the amount of $7,642.00.

 

3.1.3 Holdback Amount. At Closing, Buyer shall withhold from the Purchase Price
the amount of Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) (the
“Holdback Amount”), which shall be disbursed in accordance with the provisions
of Section 3.4 and Section 14.7 below.

 

3.2 Purchase Price Allocation.

 

3.2.1 Allocation. Subject to the adjustments contemplated in Section 3.3 below,
the Purchase Price shall be allocated among the Purchased Assets and the Assumed
Liabilities as follows:

 

Inventory and:

        

Plant Supplies:

   $ 8,472,667.00  

Outside Customer

        

Receivables:

   $ 2,379,079.00  

Intangibles:

   $ 1,000.00  

Fixed Assets:

        

•        Equipment:

   $ 2,786,125.00  

•        Replacement parts:

   $ 400,706.00  

Prepaid Expenses:

   $ 12,693.00  

Assumed Liabilities:

        

•        Accrued Employee Liabilities/hourly:

     ($217,636.00 )

•        Accrued Employee Liabilities/salary:

     ($0.00 )

•        Customer Rebate Obligations:

     ($7,642.00 )

TOTAL:

   $ 13,826,992.00  

 

-17-



--------------------------------------------------------------------------------

3.2.2 Adjustment to Allocation. If and to the extent there is any adjustment to
the Purchase Price in accordance with Section 3.3, the amount allocated to those
affected categories in Section 3.2.1 shall be correspondingly adjusted upward or
downward, as applicable, and the total Purchase Price payable by Buyer shall be
correspondingly increased or decreased, as applicable.

 

3.2.3 Reporting. The Parties agree to act in accordance with the foregoing
allocations in any relevant Tax returns or filings (including any forms or
reports required to be filed pursuant to Section 1060 of the Code, the Treasury
Regulations promulgated thereunder or any provisions of local, state and foreign
law (“1060 Forms”), and to cooperate in the preparation of any 1060 Forms and to
file such 1060 Forms in the manner required by applicable law.

 

3.3 Purchase Price Adjustments. The Purchase Price payable by Buyer to Seller
shall be subject to adjustment as follows:

 

3.3.1 Physical Count. On the Closing Date or not more than two (2) Business Days
prior to the Closing Date, Representatives of each Party shall jointly commence
a physical count (“Physical Count”) of the Inventory, the Fixed Assets, the
Replacement Parts and the Supplies at the Facility, and shall prepare an
unaudited valuation of such items as of the Closing Date (the “Closing
Valuation”) in accordance with the valuation principles set forth below.

 

3.3.2 Valuation Principles. The Parties agree that the following principles
shall apply to the Closing Valuation:

 

(a) The Inventory shall be valued at the lower of Seller’s historical cost or
market.

 

(b) Damaged Inventory shall be included in the Physical Count for purposes of
determining the Closing Inventory Valuation, but at a decreased amount based on
the amount of damage; provided, however, that Buyer shall be allowed to own and
keep possession of such Damaged Inventory that carries no resale value at no
additional cost to Buyer. For purposes of this Agreement, “Damaged Inventory”
shall mean any items of Inventory that, in the reasonable judgment of the
Parties, is not usable or saleable at full wholesale or retail price because of:
(i) physical deterioration or damage or (ii) a failure to meet the quality grade
as classified by Seller.

 

(c) The Fixed Assets, the Replacement Parts and the Supplies shall be valued at
their book value.

 

(d) The Parties promptly and in good faith will endeavor to resolve any
differences which may arise with respect to the Closing Valuation. If Buyer and
Seller cannot agree on the Closing Valuation prior to Closing, such valuation
shall be determined in the manner set forth in Section 3.3.4 below, and the
Closing Date shall be correspondingly delayed.

 

-18-



--------------------------------------------------------------------------------

3.3.3 Purchase Price Adjustments. The amount of the Purchase Price allocated to
Inventory, Fixed Assets, Replacement Parts and Supplies and to be paid by Buyer
to Seller at Closing shall be equal to the Closing Valuation of the Inventory,
Fixed Assets, Replacement Parts and Supplies determined in accordance with this
Section 3.3. To the extent that (i) the Closing Valuation of the Inventory is
different than that set forth in Section 3.2.1, or (ii) any material items of
Fixed Assets, Replacement Parts and/or Supplies are missing or otherwise
unaccounted for in relation to the Fixed Assets Schedule and/or the Replacement
Parts and Supplies Schedule, as applicable, the value of such item(s) shall be
deducted from the Purchase Price payable by Buyer to Seller at Closing, and the
Purchase Price allocation set forth in Section 3.2.1 shall be adjusted
accordingly. Likewise, to the extent material quantities of additional Fixed
Assets, Replacement Parts and/or Supplies not listed on the applicable Schedules
have been acquired by Seller, the Purchase Price payable by Buyer to Seller at
Closing shall be increased, and the Purchase Price allocation set forth in
Section 3.2.1 shall be adjusted accordingly. The amount of the Purchase Price
allocated to Outside Customer Receivables and to be paid by Buyer to Seller at
Closing shall be equal to the amount of Outside Customer Receivables set forth
on Schedule 2.1.10, as such Schedule is updated by Seller and delivered to Buyer
at Closing pursuant to Section 2.1.10.

 

3.3.4 Settlement Procedure. If the Parties cannot agree on issues involved in
the Closing Inventory Valuation, Buyer and Seller shall promptly select an
independent certified public accountant (“CPA”) to make such determination,
which determination shall be conclusive and binding on Buyer and Seller absent
manifest error, and so long as the CPA applies the provisions of this Agreement.
If Buyer and Seller cannot mutually agree on a CPA, then Buyer’s regular
certified public accountants and Seller’s regular certified public accountants
shall jointly select a third CPA to make such valuation. The determination of
the third CPA so selected shall be conclusive and binding on the Parties. The
CPA shall (i) have access to all work papers of the parties reasonably necessary
to review and resolve questions regarding the issues in dispute, (ii) review and
consider any written submissions delivered to the CPA by the Parties, and (iii)
allow each of the Parties to make an oral presentation to the CPA in the
presence of the other Party. The CPA so selected shall adhere to the valuation
principles set forth in Section 3.3.2, and complete its review of the Closing
Inventory Valuation dispute(s) and render its written determination to the
Parties within thirty (30) days after the date on which such dispute(s) are
presented to it for determination, and the Closing Date shall occur no earlier
than the date on which such determination is rendered. The fees and expenses of
the Parties’ regular certified public accountants shall be borne by them,
respectively, and the fees and expenses of the CPA chosen pursuant to this
Section 3.3.4 shall be borne equally by Buyer and Seller.

 

3.3.5 Assumed Liabilities and Prepaid Expenses Purchase Price Adjustments. To
the extent that the Accrued Employee Liabilities and/or the Customer Rebate
Obligations determined as of the Closing Date are greater than the amounts set
forth in Section 3.1.2(a) or 3.1.2(b), respectively, the Purchase Price payable
by Buyer to Seller at Closing shall be correspondingly reduced. Likewise, to the
extent the amount of the Accrued Employee

 

-19-



--------------------------------------------------------------------------------

Liabilities and/or the Customer Rebate Obligations determined as of the Closing
Date are less than such amounts, the Purchase Price payable by Buyer to Seller
at the Closing shall be correspondingly increased. Similarly, the amount of the
Prepaid Expenses purchased by Buyer shall be updated to the Closing Date, and
the amount of the Purchase Price payable by Buyer at Closing and allocable to
such Prepaid Expenses shall be adjusted accordingly.

 

3.4 Holdback.

 

3.4.1 Holdback Amount. At Closing, Buyer shall withhold from the Purchase Price
the Holdback Amount for purposes of collateralizing (i) the costs of any
Warranty and Other Product Claims which are not reimbursed to Buyer, as provided
in Section 6.4, (ii) any Outside Customer Receivables that are not collected
within ninety (90) days of the Closing Date, as provided in Section 6.5, or
(iii) or any indemnifiable Damages which may be payable to Buyer pursuant to
Article 14.

 

3.4.2 Disbursement of Holdback Amount. On the date which is ninety (90) days
from the Closing Date (the “Holdback Disbursement Date”), the Holdback Amount,
less (i) the costs of any Warranty and Other Product Claims which are not
contested by Seller and are not reimbursed by Seller, as provided in Section
6.4, plus (ii) the amount of any Outside Customer Receivables that are not
collected, after commercially reasonable efforts by Buyer to collect such
amounts, within ninety (90) days of the Closing Date, as provided in Section
6.5, plus (iii) any indemnifiable claims for Damages made by Buyer and expressly
accepted and agreed to by Seller, and not disputed by either Party in any
manner, against the Holdback Amount under Article 14 of this Agreement (the “Net
Holdback Amount”) shall be distributed to Seller.

 

3.4.3 Claims in Excess of Holdback Amount. In the event Buyer has Damages or
valid claims under Article 14 in an amount in excess of the Holdback Amount,
Seller shall remain liable for such excess, subject to the limitations contained
in Article 14. It is understood that the Holdback Amount is only a deposit
against unreimbursed costs of processing valid Warranty and Other Product Claims
and Outside Customer Receivables that remain unpaid ninety (90) days after the
Closing Date and possible claims by or Damages to Buyer and Buyer retains the
right to such claims and such Damages it may incur and be entitled to recover
hereunder, nor is the reference to a three-month period in connection with the
Holdback Disbursement Date intended as a time limitation on such remedy. Buyer
shall have a continuing right to offset against the Holdback Amount any and all
claims or Damages that Buyer is finally determined by mutual agreement of the
Parties or by a court of competent jurisdiction to be entitled to receive
pursuant to Article 3 or Article 14 of this Agreement.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF SELLER

 

In addition to the other representations and warranties contained in this
Agreement, Seller hereby represents and warrants to Buyer as follows:

 

4.1 Corporate Organization.

 

4.1.1 Corporate Organization. Seller is a corporation duly organized, validly
existing and in good standing under the laws of its state of incorporation.
Seller (i) has the corporate power and authority to own or lease all of its
properties and assets, to carry on its business as it is now being conducted and
to perform all its obligations under all contracts, leases, agreements and other
arrangements applicable to the Business, and (ii) is duly licensed or qualified
to do business and in good standing in the State of Oregon.

 

4.1.2 No Subsidiaries, etc. Seller does not participate in any partnership,
joint venture or similar arrangement with any Person relating to the Business.

 

4.2 Authority. This Agreement is, and the Related Agreements to which Seller is
a party will be (upon execution and delivery thereof by Seller), the legal,
valid, and binding obligations of Seller, enforceable against it in accordance
with their respective terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and other similar laws
relating to or affecting creditors’ rights generally, or general equitable
principles (the “Equitable Exceptions”). Seller has full corporate power and
authority to execute and deliver this Agreement and the Related Agreements and
to perform its obligations under this Agreement and the Related Agreements and
to consummate the Transactions. Seller has taken all corporate action necessary
to authorize the execution, delivery and performance by it of this Agreement and
the Related Agreements to which it is a party and to perform its obligations
hereunder and thereunder.

 

4.3 Effect of Agreement; Consents.

 

4.3.1 Effect of Agreement. Neither the execution and delivery of this Agreement
and the Related Agreements by Seller, nor the consummation of the Transactions :

 

(a) contravenes, conflicts with, results in a violation or breach of, or
constitutes a default under, any provision of the certificate of incorporation
or bylaws of Seller;

 

(b) contravenes, conflicts with, or results in a violation or breach of, or
gives any Governmental Body or other Person the right to challenge the
consummation of any of the Transactions, or to exercise any remedy or obtain any
relief under any Legal Requirement or any Order to which Seller, or any of the
material assets or properties owned or used by Seller in connection with the
Business, may be subject, which would have a Material Adverse Effect;

 

-21-



--------------------------------------------------------------------------------

(c) contravenes, conflicts with, results in a violation or material breach of,
or constitutes a material default under, any of the terms or requirements of, or
gives any Governmental Body the right to revoke, withdraw, suspend, cancel,
terminate, or modify, any Permits and Licenses that are held by Seller or that
otherwise relate to the Business of, or any of the Purchased Assets owned or
used by, Seller which would have a Material Adverse Effect, except as would not
be the case upon receipt of the Seller Consents (as hereinafter defined);

 

(d) contravenes, conflicts with, or results in a violation or breach of, any
provision of, or gives any Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate, or modify, any Assigned Contract which would have a Material Adverse
Effect, except as would not be the case upon receipt of the Seller Consents; or

 

(e) results in the imposition or creation of any material Encumbrance upon or
with respect to any of the Purchased Assets owned or used by Seller.

 

4.3.2 Seller Consents. Except as set forth on Schedule 4.3.2, to Seller’s
Knowledge, there are no Consents of, or filings with, any Person (including any
Governmental Body), required in connection with Seller’s valid execution,
delivery and performance of this Agreement and the Related Agreements to which
it is a party and the consummation of the Transactions. The Consents set forth
on Schedule 4.3.2 are referred to collectively as the “Seller Consents”, and
include, but are not limited to (i) any Consents required under any Assigned
Contract, and (ii) and any Consents of, or filings required in connection with,
any Governmental Authorizations or any transferable Permits and Licenses;
provided, however, that in no event shall Seller be required to obtain any
Consent in connection with any Governmental Authorization or Permit and License
that is not, by its terms, transferable or assignable to Buyer.

 

4.4 Financial Statements.

 

4.4.1 Financial Statements. Attached as part of Schedule 4.4.1 are (i) an
unaudited balance sheet of Seller relating to the Business as at December 31 for
each of the years 1999 through 2003, and the related statements of operations
for the years then ended (the “Historical Annual Financial Statements”), and
(ii) the unaudited balance sheet of Seller relating to the Business as of June
30, 2004 (the “Stub Period Balance Sheet Date”), and the related unaudited
statement of operations for the fiscal period then ended (the “Stub Period
Financial Statements”). Such Historical Annual Financial Statements and Stub
Period Financial Statements are herein collectively referred to as the
“Financial Statements.”

 

-22-



--------------------------------------------------------------------------------

4.4.2 Content of Financial Statements. The Financial Statements and notes
thereto, if any: (i) present fairly in all material respects the financial
condition and the results of operations, changes in stockholders’ equity and
cash flow of the Business as of the respective dates of and for the periods
referred to therein, all in accordance with GAAP, except as set forth on
Schedule 4.4.2; and subject, in the case of the Stub Period Financial
Statements, to normal recurring year-end adjustments (the effect of which will
not, individually or in the aggregate, have any Material Adverse Effect on the
Business) and the absence of notes; (ii) reflect only assets and liabilities and
results of operations and transactions of the Business, and do not include or
reflect any assets, liabilities or transactions of Seller’s other business
operations or of any Person other than Seller; and (iii) except as noted
therein, reflect the consistent application of GAAP throughout the periods
involved, except as set forth on Schedule 4.4.2. The Financial Statements do not
contain any items of special or nonrecurring income or any income not earned in
the Ordinary Course of Business. Seller has not used any improper accounting
practice for the purpose of not reflecting or incorrectly reflecting in the
Financial Statements any properties, assets, liabilities, revenues or expenses
relating to the Business.

 

4.5 Business Records. Seller’s Business Records: (i) are complete and correct in
all material respects, (ii) reflect all material discounts, returns and
allowances granted by Seller with respect to the Business for the periods
covered thereby; (iii) have been maintained in the Ordinary Course of Business;
and (iv) have been used to prepare the Financial Statements.

 

4.6 Tax Matters. There are no Encumbrances for Taxes encumbering any of the
Purchased Assets, the Facility or the Business. None of the Purchased Assets (i)
is property which is required to be treated as being owned by any other Person
pursuant to the so-called “safe harbor lease” provisions of former Section
168(f)(8) of the Code; (ii) directly or indirectly secures any debt the interest
on which is tax exempt under Section 103(a) of the Code; or (iii) is “tax-exempt
use property” within the meaning of Section 168(h) of the Code. Seller has
withheld and timely deposited or paid all Taxes required to have been withheld
and deposited or paid in connection with amounts paid or owing to any employee,
stockholder or other third party.

 

4.7 No Undisclosed Liabilities. Except for the Assumed Liabilities and as set
forth in the Financial Statements or in any of the Schedules hereto, to the
Knowledge of Seller, Seller has no material liabilities, debts or obligations
(whether known or unknown and whether absolute, accrued, contingent, or
otherwise) affecting the Purchased Assets, the Facility or the Business, except
for (i) liabilities reflected or reserved against in the Financial Statements,
(ii) liabilities, debts or obligations incurred in the Ordinary Course of
Business since the respective dates thereof, (iii) liabilities, debts or
obligations for performance under contractual or Legal Requirements, or (iv)
liabilities, debts or obligations affecting Seller and its assets as a whole
(other than the Purchased Assets and the Facility).

 

4.8 Legal Proceedings; Orders.

 

4.8.1 Legal Proceedings. Except as set forth in Schedule 4.8.1, there is no
pending Proceeding: (a) against or affecting Seller or any of its properties or
assets, that is

 

-23-



--------------------------------------------------------------------------------

reasonably likely, individually or in the aggregate, to have a Material Adverse
Effect; or (b) that challenges, or that may have the effect of preventing,
delaying, making illegal, or otherwise interfering with, consummation of any of
the Transactions. To the Knowledge of Seller, no such Proceeding has been
Threatened. Seller has heretofore made available to Buyer copies of all
pleadings relating to each Proceeding listed in Schedule 4.8.1.

 

4.8.2 Orders. Except as set forth in Schedule 4.8.2, neither Seller nor any
officer or director of Seller is subject to any Order that could, individually
or in the aggregate, have a Material Adverse Effect. Seller is, and at all times
since January 1, 2003 has been, in full compliance with all of the terms and
requirements of any Order, noncompliance with which, individually or in the
aggregate, could have a Material Adverse Effect.

 

4.9 Compliance With Legal Requirements; Permits and Licenses.

 

4.9.1 Compliance With Legal Requirements. Seller has complied with all
applicable Legal Requirements of Governmental Bodies which affect the Business,
the Purchased Assets or the Facility, except where the failure to comply would
not, individually or in the aggregate, have a Material Adverse Effect. Seller
has not received any written notice of violation of any Legal Requirements,
Permits and Licenses or Orders affecting the Purchased Assets, the Facility or
the Business which has not been corrected, resolved or withdrawn, except where
the failure to comply would not, individually or in the aggregate, have a
Material Adverse Effect.

 

4.9.2 Permits and Licenses. Seller possesses every Permit and License from
whatever Governmental Bodies required the same and have jurisdiction over Seller
which are necessary to permit Seller to lawfully conduct and operate the
Business in the manner in which it is currently conducted and operated, and to
permit Seller to own and use the Purchased Assets and the Facility in the manner
in which it currently owns and uses such assets and properties, except where the
failure to comply would not, individually or in the aggregate, have a Material
Adverse Effect. None of such Permits and Licenses will be voided, revoked or
terminated, or are voidable, revocable or terminable, upon and by reason of the
Transactions (assuming each of the Seller Consents is obtained). All Permits and
Licenses material to the conduct of the Business and ownership of the Purchased
Assets (i) are listed in Schedule 2.1.6, (ii) are in full force and effect, and
(iii) have not been suspended or canceled and, to the Knowledge of Seller, no
such suspension or cancellation is Threatened. Seller makes no representation or
warranty regarding the transferability of its Permits and Licenses.

 

4.10 Title to Purchased Assets. Seller has good title to, or a valid leasehold
interest in, the Purchased Assets, free and clear of all Encumbrances, except
for assessments for current Taxes not yet due and payable.

 

-24-



--------------------------------------------------------------------------------

4.11 Condition of Purchased Assets. Except as set forth on Schedule 4.11 hereto:

 

4.11.1 Sufficiency of Purchased Assets. The Purchased Assets and the Facility
constitute, in the aggregate, all of the material properties and assets of
Seller necessary for the conduct of the Business in the manner in which and to
the extent to which the Business has been conducted by Seller prior to the
Closing Date, except for (i) the Excluded Assets, and (ii) certain assets
related to administration, billing, accounting, management information services,
treasury management and human resources, and Seller’s financial and employee
records related to the Business.

 

4.11.2 Condition of Purchased Assets. All of the Purchased Assets which are
depreciable are in good operating condition and repair (subject to ordinary wear
and tear), are reasonably fit for the purpose for which they are currently being
used by Seller in connection with the Business, have been maintained in
accordance with commercially reasonable business and maintenance practices (with
no material deferred maintenance obligations outstanding on the equipment and
machinery), and are located at the Facility. To Seller’s Knowledge, there are no
material latent defects in any of the Fixed Assets. At Closing, Seller shall
transfer to Buyer all of its rights under warranties for the various pieces of
equipment which are part of the Fixed Assets, to the extent such warranties
exist and are transferable.

 

4.12 Suppliers and Customers. The relationships of Seller with the material
suppliers to and customers of the Business are satisfactory commercial
relationships and Seller is engaged in no material disputes with any of such
suppliers or customers. Except as disclosed in Schedule 4.12 hereto, Seller has
received no written notice that any supplier or customer of the Business intends
to cancel or otherwise materially modify its relationship with the Business for
any reason, including, without limitation, by reason of the Transactions.
Schedule 4.12 sets forth a list of all those customers with and/or for which
Seller is dealing or providing goods and services relating to the Business as of
December 31, 2003, whose purchases individually have accounted for more than
five percent (5%) of the sales of Seller from the Business during the 12-month
period ending December 31, 2003.

 

4.13 Assigned Contracts. Seller has not breached, or received notice in writing
of any claim that it has breached, any of the terms or conditions of any
material Assigned Contract, and to the Knowledge of Seller, there are no facts
or conditions which have occurred which, through the passage of time or the
giving of notice, or both, would constitute a breach under any such Assigned
Contract. To Seller’s Knowledge, each Assigned Contract is in full force and
effect and is valid and enforceable against the parties to such Assigned
Contracts other than Seller, except as enforceability may be limited by the
Equitable Exceptions. Assuming the Seller Consents are obtained, no party to any
Assigned Contract has or will have any right to terminate, alter or amend such
Assigned Contract as a result of the Transactions. Seller has heretofore
delivered or made available, or caused to be delivered and made available, to
Buyer copies of each Assigned Contract, as amended to date. There are no
unwritten amendments to, or waivers under, any of the Assigned Contracts.

 

-25-



--------------------------------------------------------------------------------

4.14 Product Warranties. Set forth on Schedule 4.14 is a complete description of
all product and service warranty provisions in effect on products sold and/or
distributed and services performed by Seller in connection with the Business
since January 1, 2003 and prior to Closing (“Warranties”). Except as set forth
in Schedule 4.14, there are no product or service guarantees, agreements
containing guarantees, indemnifications, assumptions or endorsements or quality
guarantees committed by Seller related to the Business which are legally binding
on Seller. Schedule 4.14 also lists all architectural manuals, warranty books,
installation instructions and labels used by Seller for any of its products
manufactured or produced at the Facility.

 

4.15 Employee Relations and Liabilities.

 

4.15.1 List of Employees. Attached as part of Schedule 4.15.1 is a complete and
accurate list as of June 30, 2004, which sets forth the name, job title, social
security number, applicable EEOC code, date of hire, date of birth, annual
compensation, wage, or hourly rate of each person who is actively employed by
Seller in connection with the Business (each, an “Employee”), and amounts and
dates of the last compensation increase(s) granted to each such Employee. In
addition, such Schedule accurately lists (i) the accrued vacation, accrued
holiday pay, “comp,” personal and sick time that Seller owes to each such
Employee as of such date, (ii) service credited to each such Employee for
purposes of vesting and eligibility to participate under any Seller Plan or
Other Benefit Obligation of Seller and (iii) all accrued and unpaid commissions
or bonus payments due to each such Employee. Except as disclosed in Schedule
4.15.1, Seller does not have any contract with any of its Employees which cannot
be terminated without penalty payable to such Employee on thirty (30) days’
notice. No Employee or former employee of Seller will become entitled to any
bonus, retirement, severance, job security or Other Benefit Obligation of Seller
solely as a result of the Transactions.

 

4.15.2 Workers’ Compensation, Etc. Seller subscribes to, or is otherwise insured
under, the Oregon workers’ compensation statute. Schedule 4.15.2 describes all
claims filed by employees of the Business in respect of employment-related
injury or illness since January 1, 2003. Seller has not received any written
report or notice from the Occupational Safety and Health Administration since
January 1, 2001.

 

4.16 Labor Relations; Compliance. Except as set forth in Schedule 4.16, Seller
does not have any employment, collective bargaining, or union agreements of any
kind whatsoever affecting the Business nor does Seller have any Knowledge that
organizing efforts involving Employees of the Business have occurred within the
past three (3) years. Since January 1, 2003, there has not been, there is not
presently pending or existing and, to the Knowledge of Seller, there is not
Threatened, (a) any strike, slowdown, picketing, work stoppage, or employee
grievance process or (b) any Proceeding against or affecting Seller’s Business
relating to the alleged violation of any Legal Requirement pertaining to labor
relations or employment matters, including any charge or complaint filed by an
employee or union with the National Labor Relations Board, the Equal Employment
Opportunity Commission, or any comparable Governmental Body, organizational
activity, or other labor or employment dispute against or affecting Seller’s
Business or the Facility, or (c) any application for certification of a
collective

 

-26-



--------------------------------------------------------------------------------

bargaining agent in connection with the Business. There is no lockout of any
Employees by Seller, and no such action is contemplated by Seller. Seller has
complied in all material respects with all Legal Requirements affecting the
Business relating to employment, equal employment opportunity,
nondiscrimination, immigration, wages, hours, collective bargaining, the payment
of income, social security and similar Taxes, occupational safety and health,
and plant closings. Seller is not liable for the payment of any compensation,
damages, Taxes, fines, penalties, or other amounts, however designated, for
failure to comply with any of the Legal Requirements referenced in this Section
4.16.

 

4.17 Employee Benefits.

 

4.17.1 Definitions. As used in this Section 4.17, the following terms have the
following meanings: (i) “Other Benefit Obligation of Seller” means any Other
Benefit Obligation owed, adopted or followed by Seller or by an ERISA Affiliate
of Seller; (ii) “Company Plan” means all Plans of which Seller is a Plan
Sponsor, or to which Seller otherwise contributes or in which Seller otherwise
participates; (iii) “ERISA Affiliate” means, with respect to Seller, any other
Person that, together with Seller, would be treated as a single employer under
section 414 of the Code; (iv) “Multiemployer Plan” has the meaning given in
Section 3(37)(A) of ERISA; (v) “Other Benefit Obligation” means all legally
binding obligations, arrangements or customary practices to provide benefits,
other than salary, as compensation for services rendered, to present or former
directors or employees other than obligations, arrangements, and practices that
are Plans; (vi) “PBGC” means the Pension Benefit Guaranty Corporation, or any
successor thereto; (vii) “Pension Plan” has the meaning given in Section 3(2)(A)
of ERISA; (viii) “Plan” has the meaning given in Section 3(3) of ERISA; (ix)
“Plan Sponsor” has the meaning given in Section 3(16)(B) of ERISA; (x)
“Qualified Plan” means any Plan that meets or purports to meet the requirements
of section 401(a) of the Code; (xi) “Title IV Plans” means all Pension Plans
that are subject to Title IV of ERISA, 29 U.S.C. § 1301 et seq., other than
Multiemployer Plans; and (xii) “Welfare Plan” has the meaning given in Section
3(1) of ERISA.

 

4.17.2 List of Plans. Schedule 4.17 contains a complete and accurate list of all
Company Plans and Other Benefit Obligations of Seller.

 

4.17.3 Delivery of Plan Documents. Seller has heretofore delivered, or made
available to Buyer, the following: (i) the plan document, summary plan
description, most recent IRS determination letter and most recent Form 5500
relating to all of Seller’s Company Plans; (ii) all personnel, payroll and
employment manuals and policies of Seller; and (iii) all collective bargaining
agreements pursuant to which contributions have been made or obligations
incurred (including both pension and welfare benefits) by Seller and the ERISA
Affiliates of Seller, and all collective bargaining agreements pursuant to which
contributions are being made or obligations are owed by such entities.

 

-27-



--------------------------------------------------------------------------------

4.17.4 Representations and Warranties. With respect to the Business and the
Employees, except as provided in Schedule 4.17:

 

(a) No Title IV or other Plan maintained by Seller or any ERISA Affiliate of
Seller affecting the Business has (i) incurred an “accumulated funding
deficiency,” within the meaning of Section 301 of ERISA and section 412 of the
Code, whether or not waived; (ii) been a plan with respect to which a
“reportable event,” within the meaning of Section 4043 of ERISA (to the extent
that the reporting of such event to the PBGC has not been waived), has occurred
and is continuing; or (iii) to the Knowledge of Seller, has been a plan with
respect to which any liability to the PBGC has been or is expected to be
incurred;

 

(b) Neither Seller nor any ERISA Affiliate of Seller has incurred any
unsatisfied withdrawal liability, within the meaning of Section 4201 of ERISA,
with respect to any Multiemployer Plan; neither Seller nor any ERISA Affiliate
of Seller has been notified by the sponsor of any Multiemployer Plan that such
Multiemployer Plan is in reorganization or has been terminated, within the
meaning of Title IV of ERISA; no proceeding has been instituted on behalf of any
Multiemployer Plan against Seller to enforce Section 515 of ERISA, which
proceeding has not been dismissed within thirty (30) days; and operations have
not ceased at the Facility which would subject Seller to the provisions of
Section 4062(e) of ERISA;

 

4.18 Absence of Certain Changes and Events. Except as set forth in Schedule 4.18
(which Schedule may make reference to any other Schedule hereto or to any other
document(s) referred to in this Agreement which has heretofore been delivered to
Buyer), since January 1, 2004, Seller has conducted its ownership and operation
of the Business only in the Ordinary Course of Business and Seller has not:

 

(a) incurred any damage to or destruction or loss of any of the Purchased
Assets, whether or not covered by insurance, which would have a Material Adverse
Effect;

 

(b) entered into, terminated or received written notice of termination of any
material contract, lease, agreement or other arrangement affecting the Business;

 

(c) entered into, amended, or terminated any employment agreement with any
Employee, except in the Ordinary Course of Business; entered into, amended, or
terminated any agreement with a labor union or association representing any
Employee; adopted, entered into, or amended any Company Plan or Other Benefit
Obligation of Seller which materially affects the Business; or other than in the
Ordinary Course of Business consistent with past practice, made any wage or
salary increase, bonus, or increased any other direct or indirect compensation,
for or to any of its Employees, or any accrual for or commitment or agreement to
make or pay the same;

 

(d) other than in the Ordinary Course of Business, entered into any lease (as
lessor or lessee), sold, abandoned, or made any other disposition of any of the
Purchased Assets except for inventories and other assets sold in the Ordinary
Course of Business; other than in the Ordinary Course of Business granted any
Encumbrance on the Facility

 

-28-



--------------------------------------------------------------------------------

or any of the Purchased Assets; incurred or assumed any debt, obligation, or
liability (whether absolute or contingent or whether or not currently due and
payable) with respect thereto except for liabilities incurred in the Ordinary
Course of Business; or paid, directly or indirectly, any of its material
liabilities affecting or related to the Purchased Assets, the Facility and/or
the Business other than in the Ordinary Course of Business;

 

(e) transferred, granted or licensed any rights under, or permitted to lapse,
any Intangible Property other than in the Ordinary Course of Business; or

 

(f) agreed, whether in writing or otherwise, to take any action which, if taken
prior to the date hereof, should have been disclosed on a Schedule to clauses
(a) through (e) of this Section 4.17.

 

4.19 Environmental Matters. Except as set forth in Schedule 4.19:

 

4.19.1 No Violations. Seller is, and at all times has been, in material
compliance with, and has not been and is not in violation of or liable under,
any Environmental Law related to the Business and the Facility. Seller has no
basis to expect, nor has it received, any actual or Threatened order, notice, or
other communication with respect to the Business and the Facility from (i) any
Governmental Body or private citizen acting in the public interest, or (ii) the
prior owner or operator of the Facility, of any actual or potential violation or
failure to comply with any Environmental Law, or of any actual or Threatened
obligation to undertake or bear the cost of any Environmental, Health and Safety
Liabilities with respect to the Facility.

 

4.19.2 No CERCLA Liability. Seller has not received any notice that the Facility
has been identified on any current or proposed (i) National Priorities List
under 40 C.F.R. § 300, (ii) CERCLIS list or (iii) any list arising from a state
or local law similar to CERCLA.

 

4.19.3 No Environmental Claims; Encumbrances. There are no pending or, to the
Knowledge of Seller, Threatened Environmental Claims or Encumbrances or other
restrictions, resulting from any Environmental, Health and Safety Liabilities or
arising under or pursuant to any Environmental Law, with respect to or affecting
the Facility or any of the Purchased Assets, and Seller has no Knowledge that
any such claims or Encumbrances or other restrictions may exist.

 

4.19.4 No Hazardous Activity. Seller has no reasonable basis to expect, nor has
it received, any citation, directive, inquiry, notice, Order, summons, warning,
or other communication that relates to Hazardous Activity, Hazardous Materials,
or any alleged, actual, or potential violation or failure to comply with any
Environmental Law at the Facility, or of any alleged, actual, or potential
obligation to undertake or bear the cost of any Environmental, Health, and
Safety Liabilities with respect to the Facility or the Business, or with respect
to any property or facility to which Hazardous Materials generated,
manufactured, refined, transferred, imported, used, or processed by Seller in
connection with the Business, have been transported, treated, stored, handled,
transferred, disposed, recycled, or received.

 

-29-



--------------------------------------------------------------------------------

4.19.5 No Environmental, Health and Safety Liabilities. To Seller’s Knowledge,
Seller has no Environmental, Health and Safety Liabilities with respect to the
Facility or the Purchased Assets, or at any property geologically or
hydrologically adjoining the Facility, except for such liabilities, singly or in
the aggregate, as could not reasonably be expected to have a Material Adverse
Effect.

 

4.19.6 No Hazardous Materials. Other than in compliance with all applicable
Environmental Laws, there are no Hazardous Materials present on or in the
Environment at the Facility, including any Hazardous Materials contained in
barrels (above ground or in underground storage tanks), landfills, land
deposits, dumps, equipment (whether moveable or fixed) or other containers,
either temporary or permanent, and deposited or located in land, water, sumps,
or any other part of the Facility. Neither Seller, nor to the Knowledge of
Seller, any other Person, has permitted or conducted, or is aware of, any
Hazardous Activity conducted with respect to the Facility except in material
compliance with all applicable Environmental Laws.

 

4.19.7 No Releases. There has been no Release or, to the Knowledge of Seller,
Threat of Release by Seller, of any Hazardous Materials at or from the Facility,
or by any Person at any other locations where any Hazardous Materials were
generated, manufactured, refined, transferred, produced, imported, used, or
processed from or by the Facility.

 

4.19.8 Delivery of Environmental Documents. Seller has heretofore delivered to
Buyer copies and results of any reports, studies, analyses, tests, or monitoring
possessed or initiated by Seller pertaining to Hazardous Materials in, on, or
under the Facility, or concerning compliance by Seller in connection with the
Business with Environmental Laws or in connection with any Environmental, Health
and Safety Liabilities.

 

4.19.9 Waste Disposal Services. Attached as part of Schedule 4.19 is a list of
all Persons which have, since January 1, 2003, performed waste disposal services
in connection with the Business under a contract or agreement with Seller.

 

4.20 Intangible Property. Set forth on Schedule 4.20 is a list of all material
Intangible Property of Seller relating to the Business. Except as disclosed in
such Schedule: (a) Seller owns or possesses adequate licenses or other valid
rights to use all Intangible Property necessary to the conduct of the Business
as presently conducted; (b) the validity of such items and the title thereto of
Seller have not been questioned in any Proceeding to which Seller is a party
nor, to the Knowledge of Seller, is any such Proceeding Threatened; (c) all such
Intangible Property is fully assignable to Buyer without the consent of any
other Person; and (d) to Seller’s Knowledge, the conduct of the Business as now
conducted by Seller does not and will not conflict with any patents, patent
rights, licenses, trademarks, trademark rights, trade names, trade name rights,
service marks, service mark rights or copyrights of any other Person. To the
Knowledge of Seller, no other Person has heretofore used or now uses any
Intangible Property

 

-30-



--------------------------------------------------------------------------------

owned by Seller in connection with the Business, except a Person duly licensed
by Seller to use the same under an agreement disclosed in Schedule 4.20. Except
as set forth in Schedule 4.20, to the Knowledge of Seller, there has been no
material infringement of any Intangible Property right owned by, or licensed by
or to, Seller in connection with the Business.

 

4.21 Computer Software and Databases. Set forth on Schedule 4.21 is a list of
all computer software and databases owned, licensed, leased, internally
developed or otherwise used by Seller in connection with the Business (“Computer
Software and Databases”). Seller has the right to use all Computer Software and
Databases that are necessary to conduct the Business as presently conducted and
all necessary documentation relating to all such Computer Software and
Databases. To the Knowledge of Seller, the Computer Software and Databases
perform in accordance with the documentation related thereto or used in
connection therewith and are free of material defects in programming and
operation. To the Knowledge of Seller, Seller is not in violation of any “end
user” or other licenses relating to any Computer Software and Databases licensed
by Seller in connection with the operation of the Business.

 

4.22 Insurance. Set forth on Schedule 4.22 is the following information with
respect to each material insurance policy for any policy period commencing on or
after January 1, 2003, covering the Business (each, a “Policy”): (i) the name of
the insurer and the name of the policyholder; (ii) the period of coverage; (iii)
the scope and amount of coverage; and (iv) a description of each claim currently
pending under any Policy.

 

4.23 No Material Misstatements, etc. Seller has disclosed to Buyer all material
facts and information relating to the Purchased Assets, the Facility and the
Business. No representation or warranty of Seller in this Agreement or in the
other Related Agreements or in any certificate furnished pursuant hereto or
thereto contains any untrue statement of material fact, or omits to state any
material fact necessary to make the statements contained herein or therein, in
light of the circumstances in which they are made, not false or misleading.

 

4.24 Schedules Incorporated by Reference. The making of any recitation in any
Schedule shall be deemed to constitute a representation and warranty that such
recitation is an accurate statement and disclosure of the information required
by the corresponding Section(s) of this Agreement, as, to the extent, and
subject to the qualifications and limitations, set forth in such corresponding
Section(s), and any such recitation shall also be deemed disclosed on all other
Schedules.

 

-31-



--------------------------------------------------------------------------------

4.25 No Other Representations or Warranties. Except for the representations and
warranties contained in this Article 4, neither Seller, nor any other Person,
makes any other express or implied representation or warranty on behalf of
Seller or any Affiliate of Seller with respect to the Business, the Purchased
Assets, the Facility, the Assumed Liabilities or otherwise with respect to the
subject matter of this Agreement or the Related Agreements.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller as follows:

 

5.1 Organization and Good Standing. Buyer is a corporation duly organized,
validly existing, and in good standing under the laws of the State of Oregon and
has full corporate power and authority to conduct its business as it is
presently being conducted and to own and lease its properties and assets and to
carry on its business as it is now being conducted and to perform all its
obligations under all contracts, leases, agreements and other arrangements, and
(ii) is duly licensed or qualified to do business and in good standing in the
State of Oregon.

 

5.2 Authority; No Conflict.

 

5.2.1 Authority. This Agreement is and the Related Agreements will be (upon
execution and delivery thereof by Buyer) the legal, valid, and binding
obligations of Buyer, enforceable against Buyer in accordance with their
respective terms, except as enforceability may be limited by the Equitable
Exceptions. Buyer has full corporate power and authority to execute and deliver
this Agreement and the Related Agreements and to perform its obligations under
this Agreement and the Related Agreements, as applicable, and to consummate the
Transactions. Buyer has taken all corporate action necessary to authorize the
execution, delivery and performance by it of this Agreement and the Related
Agreements to which it is a party and to perform its obligations hereunder and
thereunder.

 

5.2.2 No Conflict. Neither the execution and delivery of this Agreement or any
Related Agreement by Buyer nor the consummation or performance of any of the
Transactions by Buyer will, directly or indirectly (with or without notice or
lapse of time): (i) contravene, conflict with, or result in a violation of any
provision of the articles of incorporation or bylaws of Buyer; (ii) violate,
conflict with, result in a breach of or constitute a default under any judgment,
award or decree or any material mortgage, indenture, promissory note, material
agreement or other material instrument to which Buyer is a party, or by which it
or any of its assets or properties is bound, any court injunction, judgment,
award or decree, or any valid and enforceable order of a Governmental Body
having jurisdiction over Buyer or any other Legal Requirement.

 

5.3 Buyer’s Consents. Except for Buyer’s primary lender, Buyer is not and will
not be required to obtain any Consent from any Person in connection with the
execution and delivery of this Agreement or the consummation or performance of
any of the Transactions.

 

-32-



--------------------------------------------------------------------------------

5.4 Certain Proceedings. There is no pending Proceeding that has been commenced
against Buyer that challenges, or may have the effect of preventing, delaying,
making illegal, or otherwise interfering with, consummation of the Transactions
and, to the Knowledge of Buyer, no such Proceeding has been Threatened.

 

5.5 Funds. Buyer has, and at all times will have, sufficient funds on hand or
available pursuant to unconditional commitments to pay the Purchase Price and
any adjustments thereof.

 

5.6 No Knowledge of Breach of Seller Representations. To the actual knowledge of
Buyer, there are no facts, events or occurrences which would cause Seller to be
in breach of any of its representations or warranties contained in this
Agreement.

 

5.7 No Other Representations or Warranties. Except for the representations and
warranties contained in this Article 5, neither Buyer, nor any other Person,
makes any other express or implied representation or warranty on behalf of Buyer
or any Affiliate of Buyer with respect to the Business, the Purchased Assets,
the Facility, the Assumed Liabilities or otherwise with respect to the subject
matter of this Agreement or the Related Agreements.

 

ARTICLE 6

ADDITIONAL COVENANTS AND AGREEMENTS OF THE PARTIES

 

6.1 Related Agreements. At Closing, Seller and Buyer will enter into a Master
Supply Agreement in the form attached as Exhibit D (the “Supply Agreement”),
pursuant to which Buyer will provide certain products to Seller for distribution
following Closing. The Supply Agreement, together with the Bill of Sale, the
Assignment and Assumption Agreement, the Lease, and the other documents,
instruments and agreements referred to herein, are sometimes referred to herein
as the “Related Agreements.”

 

6.2 [Intentionally Omitted].

 

6.3 Employee Matters.

 

6.3.1 Employee Termination. As of the Closing Date, Seller shall terminate or
cause to be terminated the employment of all Employees of Seller whose active
employment with Seller is in connection with the Business, and Seller shall
discharge its obligations under all Seller Plans and Other Benefit Obligations
of Seller arising from such termination of employment in accordance with
applicable plan provisions and all Legal Requirements. Prior to the Closing
Date, Seller shall use its best efforts to preserve for the Buyer its
relationship with the Employees and Seller shall reimburse all Employees for all
reasonable travel expenses and other business-related expenses arising prior to
Closing and for which they are properly entitled to reimbursement from Seller.
On the first normal payroll date following the Closing Date, Seller shall pay
each Employee all salary, bonus and wage amounts, “comp” and sick leave

 

-33-



--------------------------------------------------------------------------------

amounts for the period through Closing Date, other than the Accrued Employee
Liabilities to be assumed by Buyer hereunder. Seller covenants and agrees that
no material changes will be made in the compensation or benefits of any Employee
after the date hereof, except in the Ordinary Course of Business or with Buyer’s
prior written consent. In addition, Seller shall give Buyer written notice of
the termination of any Employee, and shall ensure that the effective date of any
such Employee termination shall be prior to the Closing Date. When Seller shall
resolve Employee grievances and complaints, Seller shall do so through the
Closing Date with due regard for not generating changes in work practice or
precedents which will have a significant impact on the future ownership and
operation of the Purchased Assets, the Facility and the Business. Seller shall
notify Buyer of any such significant settlements but Seller shall have the right
to make such settlements in its sole discretion.

 

6.3.2 Employment by Buyer.

 

(a) Except with respect to those Employees of Seller identified on Schedule
6.3.2(a) (the “Excluded Employees”), Buyer shall offer, from and after the
Closing Date, employment to all of the Employees of the Business who are
employed by or leased to Seller as of the Closing Date; provided, however, that
in the event Buyer terminates that number of Employees within 90 days of the
Closing Date, which number, in the aggregate, is sufficient to trigger the
provisions of the WARN Act, Buyer shall be responsible for all WARN Act
liabilities resulting therefrom. Buyer shall offer employment to all the
Employees other than the Excluded Employees, on terms substantially comparable
to those applicable to their current employment by Seller. Those Employees who
accept Buyer’s offer of employment shall be referred to herein as the
“Transferred Employees.” Notwithstanding the foregoing, this Agreement is being
entered into solely for the benefit of the Parties hereto, and the Parties do
not intend that any Employee or any other Person (except as specifically set
forth in Section 15 hereto) shall be a third-party beneficiary of the covenants
of Buyer or Seller hereunder.

 

(b) With respect to those Employees of Seller identified on Schedule 6.3.2(b),
Buyer will hire such Employees at such time as they have received a written
physician’s release permitting them to resume active employment status, whether
full- or part-time; provided, however, that such employees shall be subject to
the terms and conditions of Buyer’s group medical and other employee benefit
plan documents, including, without limitation, eligibility waiting requirements.
Until such time as such Employees have received the foregoing physician
releases, they shall be deemed and treated as Excluded Employees for all
purposes of this Agreement.

 

6.3.3 Employee Benefits. Following Closing, Seller will retain all liabilities,
debts and obligations under and with respect to Seller Plans and Other Benefit
Obligations of Seller and will remain responsible for any and all employee
benefits and any amounts due and payable under any such plans and obligations,
including (without limitation) medical expenses incurred by Employees prior to
Closing but not processed by Seller as of Closing, and all bonuses, overtime,
commissions, “comp,” and sick leave benefits, contributions and severance
payments (other than (i) the Accrued Employee Liabilities for the Transferred
Employees, and

 

-34-



--------------------------------------------------------------------------------

(ii) Buyer’s WARN Act liability as provided in Section 6.3.2(a) above) if any,
earned or accrued by Employees up to and including the Closing Date, and all
liabilities relating to post-retirement medical benefits and to Employees on
long-term disability as of the Closing Date (including COBRA liability, as
provided in Section 6.3.5 below). Notwithstanding anything in this Section 6.3.3
to the contrary, Buyer shall, within the twelve (12) months following Closing,
provide each Transferred Employee with accrued vacation time as of Closing, and
paid vacation time equal to the Accrued Employee Liabilities being assumed by
Buyer hereunder with respect to each such Transferred Employee. Seller shall be
solely responsible for informing the Employees and other applicable parties of
their rights and options with respect to Seller Plans and Other Benefit
Obligations of Seller (both in connection with the execution of this Agreement
and independent of this Agreement), and shall continue to be solely responsible
for all aspects of the administration and management of such Seller Plans and
Other Benefit Obligations of Seller as a result of or independent of the
Transactions, regardless of the date and timing of any such matter, whether it
be before, on or after the Closing Date; provided, however, neither Seller nor
any officer, director, agent or Employee of Seller shall make any statement or
representation, whether oral or in writing, to the effect that Buyer will
continue, maintain, sponsor or adopt any of Seller Plans or Other Benefit
Obligations of Seller. Except for the Assumed Liabilities, Buyer shall not
accept or incur any liability, debt or obligation relating to or arising under
any Seller Plan or Other Benefit Obligation of Seller, regardless of whether
such liability, debt or obligation arises or is asserted before, on or after the
Closing Date. Buyer shall not assume, sponsor, adopt or continue any Seller Plan
or Other Benefit Obligations of Seller (unless Buyer and Seller agree otherwise
in writing).

 

6.3.4 Workers’ Compensation Claims. Seller shall remain solely responsible for
liability arising from workers’ compensation claims which are based on injuries
occurring on or prior to the Closing Date with respect to the Employees,
regardless of when such claim(s) may be filed and whether such injuries are
known or unknown as of the Closing Date. Buyer shall be solely responsible for
any such claim based on injuries occurring after the Closing Date.

 

6.3.5 COBRA, etc.

 

(a) Set forth on Schedule 6.3.5 hereto is a list as of the Closing Date of (i)
all former employees employed by Seller in connection with the Business and any
spouse, former spouse, dependent child, or former dependent child of any such
employee to whom health care continuation coverage is being provided as of the
Closing Date pursuant to Section 4980B of the Code and Sections 601-608 of ERISA
(collectively referred to as “COBRA”), (ii) all Employees who are on long-term
disability as of the Closing Date, and (iii) all Employees who are on authorized
leaves of absence as of the Closing Date, including any leaves pursuant to the
Family Medical Leave Act of 1993 (29 C.F.R. Part 825), and the terms and
conditions of such authorized leaves of absence, including the commencement
date, authorized length, return date and compensation arrangements, if any.

 

-35-



--------------------------------------------------------------------------------

(b) Seller shall provide required notice of health care continuation coverage
rights to all Excluded Employees, former employees and their spouses and
dependents for whom the Transactions contemplated by this Agreement may be a
“qualifying event” (as defined in Sections 162(k)(3) and 4980B(f)(3) of the
Code). Except as set forth in the next succeeding sentence, Seller shall remain
obligated with respect to all Excluded Employees, former employees, and their
spouses or dependents with respect to whom a “qualifying event” (as so defined)
occurred on or prior to the Closing Date. With respect to any Excluded Employee,
former employee, spouse, former spouse, dependent or former dependent who was
covered under a group health plan (as defined under COBRA) of Seller and for
whom the Transactions contemplated by this Agreement may be as “qualifying
event” (as so defined), Seller shall provide continuation coverage for such
individual in a manner that complies in all respects with COBRA as if COBRA
applied to Seller with respect to such individual and as if COBRA did not apply
to Buyer with respect to such individual, except with respect to any such
individual who is covered under a group health plan of Buyer which constitutes
satisfaction of any health care continuation requirements that might be
applicable to such individual.

 

(c) Notwithstanding any other provision of this Section 6.3.5, with respect to
any Transferred Employee who is hired by Buyer following Closing but who is
terminated by Buyer within ninety (90) days following Closing because of the
results of Buyer’s drug testing procedures with respect to such Transferred
Employee, Buyer shall provide continuation coverage for such Transferred
Employee(s) and their spouses and/or dependents in a manner that complies in all
respects with COBRA.

 

6.4 Warranty Claims Processing. Following the Closing, Buyer shall process and
resolve, for the account of Seller, any Warranty and Other Product Claims
relating to goods or services sold by the Business prior to Closing, in
accordance with the Warranty and Other Product Claims procedure utilized by
Seller in the Ordinary Course of Business prior to Closing. Seller shall have
the right to review and object to Buyer’s processing of such Warranty and Other
Product Claims to ensure such processing is consistent with Seller’s past
practice in the Ordinary Course of Business. Seller shall reimburse Buyer for
all costs associated with processing such Warranty and Other Product Claims for
which Seller has not made a valid objection. Such reimbursement shall be paid by
Seller to Buyer within five (5) Business Days following receipt of Buyer’s
invoice relating to the costs associated with processing Warranty and Other
Product Claims for the account of Seller. For purposes of the foregoing, Buyer’s
“costs” shall mean the actual cost of materials used in processing Warranty and
Other Product Claims, plus a labor rate charge for Buyer’s personnel, as set
forth in a labor rate schedule provided to Seller as of the Closing Date. To the
extent Seller does not reimburse Buyer for the costs of processing Warranty and
Other Product Claims, such costs shall be deducted from the Holdback Amount.
Buyer shall be solely responsible for all Warranty and Other Product Claims in
respect of goods or services sold by the Business after Closing. Notwithstanding
any other provision of this Agreement to the contrary, Buyer shall have no
responsibility of any nature whatsoever for any Warranty and Other Product
Claims of Seller related to any goods or services not sold or performed by
Seller in connection with the Business. The provisions of this Section 6.4 shall
not

 

-36-



--------------------------------------------------------------------------------

apply to the Customer Rebate Obligations which are an Assumed Liability and
which Buyer shall process in the Ordinary Course of Business for its own account
following Closing.

 

6.5 Collection of Outside Customer Receivables. Following the Closing, Buyer
will use its commercially reasonable efforts to collect any Outside Customer
Receivables relating to the Business and resulting from goods and services sold
prior to the Closing Date. Seller shall repurchase from Buyer any Outside
Customer Receivables which are not collected, after commercially reasonable
efforts by Buyer to collect such amounts, as of the Holdback Disbursement Date
(the “Uncollected Outside Customer Receivables”). For purposes of this Section
6.5, the term “collected” as it relates to the Outside Customer Receivables
shall mean the amount of cash or other immediately available funds actually
received by Buyer (after giving effect only to the Customer Rebate Obligations,
but to no other credits, discounts, allowances or offsets offered to, or due or
claimed to be due by, customers of the Business). The amount of any Uncollected
Outside Customer Receivables shall be deducted from the Holdback Amount.

 

ARTICLE 7

COVENANTS OF SELLER PRIOR TO CLOSING DATE

 

7.1 Access and Investigation. Between the date of this Agreement and the Closing
Date, Seller will, upon reasonable prior notice afford Buyer and its
Representatives reasonable access to Seller’s senior personnel, properties,
contracts, books and records, and other documents and data during regular
business hours.

 

7.2 Operation of the Business of Seller. Between the date of this Agreement and
the Closing Date, Seller will:

 

(a) conduct the Business only in the Ordinary Course of Business; and

 

(b) use its best efforts to keep available the services of the Employees, and
maintain its existing relations and goodwill with suppliers and customers.

 

7.3 Seller Consents. As promptly as practicable after the date of this
Agreement, Seller will make all filings required by Legal Requirements to be
made by it in order to consummate the Transactions, and will use its
commercially reasonable efforts to obtain all Seller Consents from all Persons
and Governmental Bodies identified in Schedule 4.2.2 hereof necessary to
consummate the Transactions. Between the date of this Agreement and the Closing
Date, Seller will (a) cooperate with Buyer with respect to all filings that
Buyer reasonably elects to make or is required by Legal Requirements to make in
connection with the Transactions; and (b) cooperate with Buyer in obtaining all
Seller Consents; provided, however, that neither Seller nor Buyer, in order to
obtain any such Seller Consent, shall be obligated to (i) make payment of monies
to any third party, (ii) consent to any material modification of the terms of
any Assumed Liability, Assigned Contract or Governmental Authorization
(including (without limitation) the assumption of any additional obligations or
liabilities thereunder), (iii) incur any material liability or make any material
expenditure, or (iv) dispose of or make any change in any portion of its
business to obtain a Governmental Authorization.

 

-37-



--------------------------------------------------------------------------------

7.4 Notification. Between the date of this Agreement and the Closing Date,
Seller will promptly notify Buyer in writing if Seller becomes aware of any fact
or condition that causes or constitutes a material Breach of any of Seller’s
representations and warranties as of the date of this Agreement, or if Seller
becomes aware of the occurrence after the date of this Agreement of any fact or
condition that would (except as expressly contemplated by this Agreement) cause
or constitute a material Breach of any such representation or warranty had such
representation or warranty been made as of the time of occurrence or discovery
of such fact or condition. Should any such fact or condition require any change
to any Schedule to this Agreement on or prior to the Closing Date, Seller will
deliver to Buyer on or prior to the Closing Date a supplement to the Schedules
specifying such change. During the same period, Seller will promptly notify
Buyer of the occurrence of any material Breach of any covenant of Seller in this
Article 7 or of the occurrence of any event that may make the satisfaction of
the conditions in Article 9 impossible or, in Seller’s reasonable judgment,
unlikely.

 

7.5 No Negotiation. Seller agrees that until August 2, 2004 (the “Termination
Date”), unless this Agreement shall have been earlier terminated pursuant to
Section 11.1 hereof, Seller will, and Seller will cause its Representatives to,
(i) immediately terminate all existing discussions with any Person (other than
Buyer and its Representatives) concerning any merger, purchase or sale of
material assets or shares of capital stock, consolidation, reorganization,
recapitalization, business combination or similar transaction involving the
Business (each, a “Competing Transaction”); and (ii) shall not, nor shall it
direct or authorize any of its Representatives to, directly or indirectly,
solicit, initiate or participate in discussions or negotiations with, or provide
any information to, any Person (other than Buyer and its Representatives)
concerning any Competing Transaction involving Seller which would prevent
Buyer’s acquisition of the Purchased Assets, the Facility and/or the Business,
or consummation of the Transactions substantially in accordance with the terms
set forth herein. Seller represents that neither it nor any of its Affiliates is
party to or bound by any agreement with respect to any such Competing
Transaction other than as contemplated by this Agreement.

 

ARTICLE 8

COVENANTS OF BUYER PRIOR TO CLOSING DATE

 

8.1 Required Approvals. As promptly as practicable after the date of this
Agreement, Buyer will make all filings required by Legal Requirements to be made
by it to consummate the Transactions. Between the date of this Agreement and the
Closing Date, Buyer will (a) cooperate with Seller with respect to all filings
that Seller is required by Legal Requirements to make in connection with the
Transactions, and (b) cooperate with Seller in obtaining all Seller Consents;
provided, however, that neither the Seller nor Buyer, in order to obtain any
such required Seller Consent, shall be obligated to (i) make payment of monies
to any third party, (ii) consent to any material modification of the terms of
any Assumed Liability, Assigned Contract or Governmental Authorization
(including (without limitation) the assumption of any additional obligations or
liabilities thereunder), (iii) incur any material

 

-38-



--------------------------------------------------------------------------------

liability or make any material expenditure, or (iv) dispose of or make any
change in any material portion of its business to obtain a Governmental
Authorization.

 

8.2 Notification. Between the date of this Agreement and the Closing Date, Buyer
will promptly notify Seller in writing if Buyer has actual knowledge of any fact
or condition that causes or constitutes a material Breach of any of Seller’s
representations and warranties as of the date of this Agreement, or if Buyer has
actual knowledge of the occurrence after the date of this Agreement of any fact
or condition that would (except as expressly contemplated by this Agreement)
cause or constitute a material Breach of any such representation or warranty had
such representation or warranty been made as of the time of occurrence or
discovery of such fact or condition. During the same period, Buyer will promptly
notify Seller of the occurrence of any material Breach of any covenant of Buyer
in this Article 8 or of the occurrence of any event that may make the
satisfaction of the conditions in Article 9 impossible or, in Buyer’s reasonable
judgment, unlikely.

 

ARTICLE 9

CONDITIONS TO CONSUMMATION OF THE TRANSACTIONS

 

9.1 Joint Conditions. The obligations of Buyer, on the one hand, and Seller, on
the other hand, to consummate the Transactions are subject to the satisfaction,
at or prior to the Closing Date, of the following conditions:

 

9.1.1 No Proceedings, Orders, etc. No Proceeding (other than such a Proceeding
directly or indirectly instituted by a Party hereto seeking to terminate this
Agreement) shall be Threatened or pending which shall have a reasonable
likelihood of success on the merits and which, if successful, would prohibit the
consummation of the Transactions or have a Material Adverse Effect, and no Order
of any Governmental Body or other Legal Requirement shall be in effect which
prohibits the consummation of the Transactions.

 

9.1.2 Related Agreements. The Parties (as applicable) shall have entered into
the Related Agreements.

 

9.2 Buyer’s Conditions. The obligations of Buyer to consummate the Transactions
are subject to the satisfaction or waiver by Buyer, at or prior to the Closing
Date, of the following conditions:

 

9.2.1 Accuracy of Representations. All of Seller’s representations and
warranties in this Agreement, including the Exhibits hereto (considered
collectively), and each of these representations and warranties (considered
individually), shall have been accurate in all material respects as of the date
of this Agreement, and shall be accurate in all material respects as of the
Closing Date as if made on the Closing Date.

 

-39-



--------------------------------------------------------------------------------

9.2.2 Seller’s Performance.

 

(a) All of the covenants and obligations that Seller is required to perform or
to comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), shall have been duly performed and complied with in all material
respects.

 

(b) Each document required to be delivered pursuant to Section 10.2 of this
Agreement shall have been delivered, and each of the other covenants and
obligations in Article 7 shall have been performed and complied with in all
material respects.

 

9.2.3 Seller Consents. Each of the Seller Consents shall have been obtained and
shall be in full force and effect, except as provided in Sections 7.3 and 13.8
hereof.

 

9.2.4 Corporate Action. The Board of Directors of Seller shall have taken all
necessary action to authorize the execution and performance of this Agreement,
the Related Agreements, as applicable, and the Transactions, and Seller shall
have delivered to Buyer a true and complete copy, certified by its corporate
secretary (or similar officer), of the resolutions of its Board of Directors.

 

9.2.5 Updated Schedules. Seller shall have delivered at Closing updated copies
of the Schedules which are required to be updated to the Closing Date as
provided in this Agreement.

 

9.2.6 Additional Documents. Seller shall have delivered to Buyer such other
documents as Buyer may reasonably request for the purpose of facilitating the
consummation of any of the Transactions.

 

9.3 Seller’s Conditions. The obligations of Seller to consummate the
Transactions are subject to the satisfaction or waiver by Seller, at or prior to
the Closing Date, of the following conditions:

 

9.3.1 Accuracy of Representations. All of Buyer’s representations and warranties
in this Agreement, including the Exhibits hereto (considered collectively), and
each of these representations and warranties (considered individually), shall
have been accurate in all material respects as of the date of this Agreement and
shall be accurate in all material respects as of the Closing Date as if made on
the Closing Date.

 

9.3.2 Buyer’s Performance.

 

(a) All of the covenants and obligations that Buyer is required to perform or to
comply with pursuant to this Agreement at or prior to the Closing (considered
collectively), and each of these covenants and obligations (considered
individually), shall have been performed and complied with in all material
respects.

 

-40-



--------------------------------------------------------------------------------

(b) Buyer shall have delivered each of the documents and the consideration
required to be delivered by Buyer to Seller pursuant to Section 10.3 hereof.

 

9.3.3 Corporate Action. The Board of Directors of Buyer shall have taken all
necessary action to authorize the execution and performance of this Agreement,
the Related Agreements, as applicable, and the Transactions, and Buyer shall
have delivered to Seller a true and complete copy, certified by its corporate
secretary, of the resolutions of its Board of Directors.

 

9.3.4 Additional Documents. Buyer shall have delivered to Seller such other
documents as Seller may reasonably request for the purpose of facilitating the
consummation of any of the Transactions.

 

ARTICLE 10

CLOSING

 

10.1 Closing. Unless this Agreement shall have been terminated pursuant to
Section 11.1 below, the purchase and sale (the “Closing”) provided for in this
Agreement will take place at Seller’s offices, 555 Maryville University Drive,
Suite 240, St. Louis, Missouri at 10:00 a.m. (local time) on August 2, 2004,
2004 (the “Closing Date”), or at such other time and place as the Parties may
agree. If the conditions set forth in Article 9 (other than any condition
providing for the delivery of any document or certificate at Closing) have not
been satisfied or waived as of August 2, 2004, the Parties shall agree on a
later Closing Date. Subject to the provisions of Article 11 hereof, failure to
consummate the Transactions provided for in this Agreement on the date and time
and at the place set forth in this Section 10.1 will not result in the
termination of this Agreement and will not relieve any Party of any obligation
under this Agreement. The effectiveness of the Closing shall occur as of the
close of business on the Closing Date.

 

10.2 Deliveries by Seller. At Closing, Seller will deliver or cause to be
delivered to Buyer, and such delivery is a condition to Buyer’s obligation to
consummate the Transactions, in form and substance reasonably satisfactory to
Buyer:

 

10.2.1 Related Agreements. Executed originals of the Related Agreements and such
other endorsements, assignments, receipts and other instruments as shall be
sufficient to vest in Buyer good title to the Purchased Assets, free and clear
of all Encumbrances, except as otherwise provided herein.

 

10.2.2 Seller Consents. Copies of all the Seller Consents, except as provided in
Sections 7.3 and 13.8 of this Agreement.

 

10.2.3 Closing Certificate. A closing certificate signed by an officer of Seller
to the effect that (i) all of the representations and warranties of Seller
contained in Article 4 hereof are true and correct in all material respects as
of Closing as if made on and as of the Closing Date; and (ii) Seller has
performed and complied in all material respects with all of its covenants

 

-41-



--------------------------------------------------------------------------------

and agreements to be performed or complied with prior to Closing. A form of
Seller’s Closing Certificate is attached as Exhibit E hereto.

 

10.2.4 Releases. Duly executed releases of all Encumbrances (including UCC
filings) if any, pertaining to the Purchased Assets or the Facility.

 

10.2.5 Opinion of Counsel. The opinion of Nick H. Varsam, Vice President –
General Counsel of Seller, in the form attached hereto as Exhibit F.

 

10.2.6 Motor Vehicle Titles. Applicable state motor vehicle title certificates
for those motor vehicles included in the Purchased Assets, duly endorsed to
Buyer.

 

10.2.8 Additional Items. Such other instruments, documents, certificates, and
other items as are required to be delivered hereunder or which may be reasonably
requested by Buyer.

 

10.3 Deliveries by Buyer. At Closing, Buyer will deliver or caused to be
delivered to Seller, and such delivery is a condition to its obligation to
consummate the Transactions, the following, in form and substance satisfactory
to Seller:

 

10.3.1 Purchase Price. The Purchase Price in immediately available funds.

 

10.3.2 Closing Certificate. A closing certificate signed by an officer of Buyer
to the effect that (i) all of the representations and warranties of Buyer
contained in Article 5 hereof are true and correct in all material respects as
of Closing as if made on and as of the Closing Date and (ii) Buyer has performed
and complied in all material respects with all of its covenants and agreements
to be performed or complied with prior to Closing. A form of Buyer’s Closing
Certificate is set forth in Exhibit G hereto.

 

10.3.3 Related Agreements. Executed originals of each of the Related Agreements
to which Buyer is a party.

 

-42-



--------------------------------------------------------------------------------

10.3.4 Additional Items. Such additional documents, instruments, certificates
and other items as Seller may reasonably request.

 

ARTICLE 11

TERMINATION

 

11.1 Termination Events. This Agreement may, by notice given prior to or at the
Closing, be terminated:

 

(a) by either Buyer or Seller if a material Breach of any provision of this
Agreement has been committed by the other Party and such breach has not been
waived or cured within twenty (20) days after written notice of such Breach by
the other Party;

 

(b) (i) by either Buyer or Seller if satisfaction of any of the conditions set
forth in Section 9.1 is or becomes impossible (other than through the failure of
the other Party to comply with its obligations under this Agreement); or (ii) by
Buyer if satisfaction of any of the conditions in Section 9.2 is or becomes
impossible (other than through the failure of Buyer to comply with its
obligations under this Agreement) and Buyer has not waived such condition in
writing on or before the Closing Date; or (iii) by Seller, if satisfaction of
any of the conditions in Section 9.3 is or becomes impossible (other than
through the failure of Seller to comply with its obligations under this
Agreement) and Seller has not waived such condition in writing on or before the
Closing Date;

 

(c) by mutual consent of Buyer and Seller;

 

(d) By either Party pursuant to the provisions of Section 2.7;

 

(e) By Buyer pursuant to the provisions of Section 6.2; or

 

(f) by either Buyer or Seller if the Closing has not occurred (other than
through the failure of either Party seeking to terminate this Agreement to
comply fully with its obligations under this Agreement) on or before the
Termination Date, or such later date as the Parties may agree upon in writing.

 

11.2 Effect of Termination. If this Agreement is terminated pursuant to Section
11.1, all further obligations of the parties under this Agreement will
terminate, except that the obligations of the parties in Section 12.2 and in the
Confidentiality Agreement will survive; provided, however, that if this
Agreement is terminated by a Party because of the willful breach of this
Agreement by the other Party or because one or more of the conditions to the
terminating Party’s obligations under this Agreement is not satisfied as a
result of the other Party’s willful failure to comply with its obligations under
this Agreement, the terminating Party’s right to pursue all legal remedies will
survive such termination unimpaired.

 

-43-



--------------------------------------------------------------------------------

ARTICLE 12

COSTS AND EXPENSES

 

12.1 Brokers. Each Party represents and warrants to the other that no broker,
finder or agent has acted on its behalf in connection with the Transactions and
no Person is entitled to any finder’s fee, broker’s commission, or similar form
of remuneration by reason of, or in connection with the execution or performance
of this Agreement. The Buyer, on one hand, and Seller, on the other hand, shall
hold harmless, indemnify, and defend the other Party from and against all claims
by third parties for any such commission or other fees which arise from or are
based upon the actions of the indemnifying Party and which constitute a
violation of the indemnifying Party’s warranty in this Section 12.1.

 

12.2 Expenses. Except as set forth in Section 11.2, whether or not the
Transactions are consummated, each Party to this Agreement shall pay as of
Closing its own fees and expenses incident to the negotiation, preparation or
execution of this Agreement and the Related Agreements, and the closing of the
Transactions, including, but not limited to, the fees and expenses of counsel,
accountants, investment bankers and other Representatives.

 

12.3 Taxes and Fees.

 

12.3.1 Transfer Taxes. Any transfer, use or other tax, including any filing or
recording fees, payable on or with respect to the sale of the Purchased Assets
or the Transactions shall be borne by Seller.

 

12.3.2 Property Taxes. All personal property taxes for the current tax year
attributable to any of the Purchased Assets shall be apportioned and prorated
between Seller and Buyer as of the Closing Date. If, at the time of Closing, tax
rates for the then current year have not been published, then the proration of
personal property taxes shall be made on the basis of the tax rate for the
preceding tax year applied to the latest assessed valuation of the Purchased
Assets.

 

12.3.3 Seller’s Obligations. Except as provided above, all Taxes of Seller which
are not yet due and payable and which relate solely to any period or any portion
of any period ending prior to the Closing Date shall be paid by Seller.

 

ARTICLE 13

POST-CLOSING AGREEMENTS

 

After the Closing, Buyer and Seller covenant and agree as follows:

 

13.1 Further Actions. Seller shall execute and deliver at the expense of Buyer
such further instruments of transfer and conveyance, endorsements, documents and
certificates as may be reasonably requested by the Buyer in order to more
effective convey and transfer to Buyer the Purchased Assets, to aid and assist
Buyer in reducing to possession or exercising rights with respect to the
Purchased Assets, and to consummate the Transactions.

 

-44-



--------------------------------------------------------------------------------

13.2 Seller Consents. To the extent that (i) any Purchased Asset is not capable
of being conveyed, assigned or transferred without a Seller Consent, (ii) any
Seller Consent is not obtained prior to the Closing, and (iii) and Buyer
nevertheless determines to proceed with the Closing and waive, in one or more
instances, the condition to Closing set forth in Section 9.2.3 above, Seller
agrees to cooperate with Buyer to obtain such Seller Consent(s) following
Closing. To the extent such Seller Consent(s) cannot be obtained, this Agreement
shall not constitute a conveyance, assignment or transfer, or an attempted
conveyance, assignment or transfer thereof. In those cases where Seller
Consent(s) have not been obtained at or prior to Closing to the transfer to
Buyer of such Purchased Assets, this Agreement shall constitute an equitable
assignment by Seller to Buyer of all of Seller’s rights, benefits, title and
interest in and to such Purchased Assets, and where necessary or appropriate,
Seller shall be deemed to be Buyer’s agent for the purpose of completing,
fulfilling, and discharging all of Buyer’s rights and liabilities arising after
the Closing Date with respect to such Purchased Assets. Seller shall take all
steps and actions reasonably necessary to provide Buyer with the benefit of such
Purchased Assets (including, but not limited to: (i) enforcing any rights of
Seller arising with respect to any such Purchased Assets (including, without
limitation, the right to terminate in accordance with the terms thereof upon the
advice of Buyer) or (ii) permitting Buyer to enforce any rights arising with
respect to such Purchased Assets) as if they had been sold, conveyed, assigned
or transferred to Buyer. Buyer shall assume, indemnify and hold Seller harmless
against all liabilities, obligations, costs and expenses with respect to and
which may arise out of actions taken by Buyer or by Seller at the request of
Buyer in order to provide Buyer with the benefits of such Purchased Assets or
the receipt, delivery or performance of any goods or services under any Assigned
Contract comprising the Purchased Assets.

 

13.3 Cooperation. Seller shall use its best efforts to aid Buyer in establishing
itself as the new owner and operator of the Business and to maintain the
goodwill and reputation of the Business with all significant suppliers,
customers, distributors, creditors and others having business relations with
Seller prior to the Closing Date; provided, however, that Seller, in assisting
the Buyer as aforesaid, shall not be obligated to (i) make payment of monies to
any third party or (ii) incur any material liability or make any material
expenditure.

 

13.4 Tax Cooperation. After Closing, the Parties shall, and shall cause their
respective Affiliates to, cooperate with each other in the preparation of all
Tax Returns and shall provide, or cause to be provided, to such other Party any
records and other information reasonably requested by such Party in connection
therewith as well as access to, and the cooperation of, the auditors of such
other Party and its Affiliates. After the Closing, the Parties shall, and shall
cause their respective Affiliates to, cooperate with the other Party in
connection with any Tax investigation, Tax audit or other Tax proceeding
relating to the Business. Any information obtained pursuant to this Section 13.4
relating to Taxes shall be kept confidential by the other Party and its
Representatives.

 

13.5 Business Records. From time to time following the Closing, upon Seller’s
reasonable request, Buyer will provide copies of the Business Records to Seller,
including,

 

-45-



--------------------------------------------------------------------------------

without limitation, vendor and customer historical data. Any Business Records
obtained pursuant to this Section 13.5 shall be kept confidential by Seller and
its Representatives; provided, however, Seller shall be entitled to disclose any
information contained in any Business Records to any of its Representatives as
may reasonably need to know such information and/or any third party (e.g.,
taxing authorities) having a legitimate interest therein so long as Seller uses
commercially reasonable efforts to prevent the further disclosure of such
information by its Representatives or other third party, as the case may be.

 

13.6 Purchasing Agent Agreements. The Parties acknowledge and agree that
following Closing, Seller’s purchasing agents, in such number as shall be
mutually agreed by the Parties, shall retain office space at the Facility at no
cost or expense to Seller. Notwithstanding the foregoing, Seller agrees to
install separate telephone service at the Facility for such agents, at Seller’s
sole cost and expense, and agrees to pay for and maintain such telephone service
on an on-going basis, for so long as such agents retain office space in the
Facility. In addition, the Parties acknowledge and agree that the copy machine
lease currently used by such purchasing agents shall not be an Assigned Contract
hereunder; and that Seller shall pay for and maintain such copier lease for so
long as Seller’s purchasing agents retain office space in the Facility. At such
time as Seller’s purchasing agents no longer retain office space in the
Facility, Seller shall, at its sole cost and expense, arrange for termination of
such telephone service and copier lease.

 

13.7 Excluded Inventory. Buyer will permit Seller to store any items of Excluded
Inventory not included in the Purchased Assets at the Facility following the
Closing, in accordance with past custom and practice of the Business at no cost
to Seller, so that Seller may arrange for the liquidation of such inventory in
an orderly manner. Seller will conduct all operations at the Facility with
respect to Excluded Inventory in a manner that will not disrupt or interfere
with Buyer’s ownership and operation of the Business in the Ordinary Course of
Business following Closing.

 

13.8 End User Software Licenses. The Parties acknowledge and agree that the
Assigned Contracts contain certain end user software licenses (“End User
Software Licenses”), that require the consent of the licensor for transfer from
Seller to Buyer. A list of such End User Software Licenses is set forth on
Schedule 13.8. The Parties further acknowledge and agree that the receipt of
consent to transfer such End User Software Licenses will not occur prior to the
Closing Date. Accordingly, following Closing, Seller agrees to use its
commercially reasonable efforts to receive all necessary consents to transfer
the End User Software Licenses. In the event that Buyer is required by the
Licensor to pay any funds in connection with the transfer of such End User
Software Licenses, or is required by the Licensor to purchase new license(s) in
replacement thereof, Seller will promptly reimburse Buyer for all such
out-of-pocket expenses incurred in connection therewith; and such reimbursable
amounts shall not be subject to the Basket provided for in Section 14.6.1.

 

-46-



--------------------------------------------------------------------------------

ARTICLE 14

SURVIVAL OF REPRESENTATIONS AND INDEMNIFICATION

 

14.1 Survival, etc.

 

14.1.1 Contents of this Agreement. The representations, warranties, covenants
and agreements made in any Related Agreement, Exhibit or Schedule shall be
deemed representations, warranties, covenants and agreements made herein.

 

14.1.2 Survival. Except as provided in Section 14.1.3 below, the representations
and warranties of Buyer and Seller made in this Agreement or any Related
Agreement shall survive the Closing for a period of twenty-one (21) months and
shall then expire.

 

14.1.3 Commencing Actions. If the Closing occurs, then any action against any
party hereof for Breach that is not commenced pursuant to Section 14.4 hereof
within twenty-one (21) months of the Closing Date shall be deemed waived, and no
Person shall have any remedy against any party for any such Breach; provided,
however, that if the Buyer is subject to Damages (as defined below) for Breaches
of a representation or warranty in Section 4.2 (Authority), Section 4.6 (Tax
Matters), or Section 4.19 (Environmental Matters), Buyer may commence an action
against Seller to recover Damages at any time that Buyer is subject to Damages
with respect thereto and shall not be barred by the first clause of this
Section; provided further, however, that Buyer shall use its commercially
reasonable efforts to obtain (for itself and for Seller) the benefit of any
statute of limitations applicable as against any third party.

 

14.2 Indemnification of Buyer.

 

14.2.1 Indemnifiable Damages. Subject to the terms and conditions of this
Article 14, Seller shall defend, indemnify and hold harmless Buyer and its
Representatives, shareholders, controlling persons and Affiliates (collectively,
the “Buyer Indemnitees”) from and against, and will pay to the Buyer
Indemnitees, the amount of, any and all losses, liabilities, claims, damages,
costs and expenses, penalties and reasonable attorneys’ fees and costs
(including without limitation fees and costs incurred in discovery, at trial and
in any post-trial or appellate proceeding), net of any insurance proceeds
received and retained by the indemnified party (collectively, “Damages”),
whether or not arising out of third-party claims and whether arising in
contract, tort or otherwise, incurred by any of the Buyer Indemnitees by reason
of or arising out of or in connection with:

 

(a) any Breach of any representation or warranty made by Seller in this
Agreement, or any Related Agreement;

 

(b) any Breach by Seller of any covenant of Seller in this Agreement or in any
Related Agreement (as applicable), which Breach has not been cured within 30
days of Seller’s receipt of a notice of such Breach from Buyer, or if such
failure cannot be cured within 30 days, Seller begins to cure such Breach and
diligently continues such efforts until cured;

 

-47-



--------------------------------------------------------------------------------

(c) any claim asserted by or on behalf of any current or former employee of
Seller in connection with any of the Transactions, other than in connection with
the WARN Act or any other Assumed Liability and other than arising out of a
Breach by Buyer of any provision of this Agreement or any Related Agreement (as
applicable);

 

(d) any liability or obligation other than an Assumed Liability, known or
unknown, of Seller arising out of or in connection with the ownership, use,
condition, maintenance or operation of the Business or the Purchased Assets on
or prior to the Closing, whether or not such liability or obligation is
identified on a Schedule hereto or otherwise constitutes or gives rise to a
Breach of this Agreement;

 

(e) any claim by any Person for brokerage or finder’s fees or commissions or
similar payments based upon any agreement or understanding alleged to have been
made by any such Person with Seller (or any Person acting on its behalf in
connection with any of the Transactions); or

 

(f) any Excluded Liability.

 

14.2.2 Indemnification of Buyer and Payment of Damages for Employee Benefits. In
addition to the provisions of Section 14.2.1, Seller shall assume, indemnify,
defend and hold harmless the Buyer Indemnitees (as defined in Section 14.2.1
hereof) from and against any and all Damages, including interest and penalties,
imposed upon, incurred by or assessed against any Buyer Indemnitee and any of
its employees arising by reason of or relating to any failure by Seller to
comply with any requirements of ERISA or the Code relating to Seller Plans and
Other Benefit Obligations of Seller sponsored, maintained or participated in by
Seller (other than by reason of Buyer’s failure to comply with its obligations
under Section 6.3), including, but not limited to, the health care continuation
coverage requirements of COBRA.

 

14.2.3 Indemnification of Buyer and Payment of Damages for Environmental
Matters. In addition to the provisions of Sections 14.2.1 and 14.2.2, Seller
shall defend, indemnify and hold harmless the Buyer and the other Buyer
Indemnitees for, and will pay to Buyer and the other Buyer Indemnitees the
amount of, any Damages (including costs of Removal or Remedial Action) arising,
directly or indirectly, from or in connection with the following matters:

 

(a) any Environmental, Health and Safety Liabilities arising out of or relating
to: (i) the ownership, operation, or condition at any time on or prior to the
Closing of the Facility or the Purchased Assets, or (ii) any Hazardous Materials
that were present on the Facility or the Purchased Assets in violation of any
Environmental Laws at any time on or prior to the Closing; or

 

(b) any bodily injury (including illness, disability, and death, and regardless
of when any such bodily injury occurred, was incurred, or manifested itself),
personal injury, property damage (including trespass, nuisance, wrongful
eviction, and

 

-48-



--------------------------------------------------------------------------------

deprivation of the use of real property), or other damage of or to any Person,
including any employee or former employee of Seller, arising from (i) the
presence of Hazardous Materials in violation of any Environmental Laws at the
Facility on or before the Closing (or present on any other property, if such
Hazardous Material emanated from the Facility and was present on the Facility on
or prior to the Closing) or (ii) any Release of Hazardous Material by Seller at
the Facility, at any time on or prior to the Closing.

 

Seller, in consultation with Buyer, will be entitled to control any Removal or
Remedial Action, any related Proceeding, and, except as provided in the
following sentence, any other Proceeding with respect to which indemnity may be
sought under this Section 14.2.3. The procedure described in Section 14.4 will
apply to any claim solely for monetary damages relating to a matter covered by
this Section 14.2.3.

 

14.3 Indemnification of Seller. Buyer will indemnify and hold harmless Seller
and its Representatives, shareholders, controlling persons and Affiliates
(collectively, the “Seller Indemnitees”), from and against, and will pay to the
Seller Indemnitees, the amount of any Damages whether or not arising out of
third party claims and whether arising in contract, tort or otherwise, incurred
by any of the Seller Indemnitees by reason of or arising, directly or
indirectly, from or in connection with (a) any Breach of any representation or
warranty made by Buyer in this Agreement or in any Related Agreement; (b) any
Breach by Buyer of any covenant of Buyer in this Agreement or in any Related
Agreement (as applicable), which Breach has not been cured within 30 days of
Buyer’s receipt of a notice of such Breach from Seller, or if such failure
cannot be cured within 30 days, Buyer begins to cure such Breach and diligently
continues such efforts until cured; (c) any claim by any Person for brokerage or
finder’s fees or commissions or similar payments based upon any agreement or
understanding alleged to have been made by such Person with Buyer (or any Person
acting on its behalf) in connection with any of the Transactions; (d) the
Assumed Liabilities; and (e) Buyer’s ownership and operation of the Purchased
Assets, the Facility and the Business following the Closing.

 

14.4 Procedure for Indemnification—Third-Party Claims.

 

14.4.1 Required Notice. Promptly after receipt by an indemnified party under
Section 14.2.1, Section 14.2.2, Section 14.3, or (to the extent provided in the
last sentence of Section 14.2.3) Section 14.2.3, of notice of the commencement
of any Proceeding against it, such indemnified party (an “Indemnified Party”)
will, if a claim is to be made against an indemnifying party (an “Indemnifying
Party”) under such Section, give notice to the Indemnifying Party of the
commencement of such claim, but the failure to notify the Indemnifying Party
will not relieve the Indemnifying Party of any liability that it may have to any
Indemnified Party, except to the extent that the Indemnifying Party demonstrates
that the defense of such action is prejudiced by the Indemnifying Party’s
failure to give such notice.

 

14.4.2 Procedure. If any Proceeding referred to in Section 14.4.1 is brought
against an Indemnified Party, the Indemnifying Party will, unless the claim
involves Taxes, be entitled to participate in such Proceeding and, to the extent
that it wishes (unless (i) the

 

-49-



--------------------------------------------------------------------------------

Indemnifying Party is also a party to such Proceeding and the Indemnified Party
determines in good faith that joint representation would be inappropriate, or
(ii) the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to defend such Proceeding and
provide indemnification with respect to such Proceeding), to assume the defense
of such Proceeding with counsel reasonably satisfactory to the Indemnified Party
and, after notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such Proceeding, the Indemnifying Party will
not, as long as it diligently conducts such defense, be liable to the
indemnified party under this Article 14 for any fees of other counsel or any
other expenses with respect to the defense of such Proceeding, in each case
subsequently incurred by the Indemnified Party in connection with the defense of
such Proceeding, other than reasonable costs of investigation. If the
Indemnifying Party assumes the defense of a Proceeding, no compromise or
settlement of such claims may be effected by the Indemnifying Party without the
Indemnified Party’s consent (which consent shall not be unreasonably withheld)
unless (A) there is no finding or admission of any violation of Legal
Requirements or any violation of the rights of any Person and no effect on any
other claims that may be made against the Indemnified Party, and (B) the sole
relief provided is monetary damages that are paid in full by the Indemnifying
Party, and (C) the Indemnified Party will have no liability with respect to any
compromise or settlement of such claims effected without its consent. If notice
is given to an Indemnifying Party of the commencement of any Proceeding and the
Indemnifying Party does not, within thirty (30) days after the Indemnified
Party’s notice is given, give notice to the Indemnified Party of its election to
assume the defense of such Proceeding, the Indemnifying Party will be bound by
any determination made in such Proceeding or any compromise or settlement
effected by the Indemnified Party with the consent of the Indemnifying Party
(which consent will not be unreasonably withheld or delayed).

 

14.5 Procedure for Indemnification—Other Claims. A claim for indemnification for
any matter not involving a third-party claim may be asserted by notice to the
Party from whom indemnification is sought.

 

14.6 Limits on Indemnification.

 

14.6.1 Basket. Notwithstanding any other provision of this Agreement to the
contrary, Seller shall not be liable to Buyer with respect to Damages unless and
until the aggregate amount of all Damages incurred by the Buyer Indemnitees
exceeds the sum of $250,000 (the “Basket”); provided, however, that at such time
as Damages incurred by the Buyer Indemnitees total the Basket, Seller shall be
liable for the full amount of all Damages, from dollar one (subject to the
limitations set forth in Section 14.6.2 below). However, this Section 14.6.1
shall not apply to any Damages from Breaches of Sections 4.1 or 4.2, or from
proven fraud, and Seller shall be liable for all Damages with respect to such
Breaches. Whether or not any Breach is material shall not be taken into account
in determining the magnitude of the Damages occasioned by such Breach for
purposes of calculating whether the Basket has been reached.

 

-50-



--------------------------------------------------------------------------------

14.6.2 Cap. Except with respect to any Damages involving proven fraud by Seller,
if Seller shall be found liable for any Damages suffered by Buyer, Seller shall
only be required to pay indemnification hereunder up to a maximum aggregate
amount equal 62.5% of the Purchase Price (the “Cap”).

 

14.6.3 Limitation on Indemnification. Notwithstanding anything in this Agreement
to the contrary, no liability, obligation, contract or other matter shall
constitute a breach of any representation or warranty of Seller or entitle Buyer
to indemnification hereunder:

 

(a) if the liability, obligation, contract or other matter is set out in the
Schedules to this Agreement;

 

(b) to the extent that the liability, obligation, contract or other matter was
provided for, or specifically referred to, in the determination of or adjustment
to the Purchase Price contained in or as adjusted in accordance with Article 3;
or

 

(c) if the liability, obligation, contract or other matter was actually known to
Buyer as of the date of this Agreement, or actually known to Buyer as of the
Closing Date.

 

14.7 Right of Offset. Subject to the provisions of this Article 14, Buyer shall
have the right to set-off against amounts owed by Buyer to Seller (including,
without limitation, from the Holdback Amount): (i) any amount owed by Seller to
Buyer under this Agreement or otherwise; and (ii) any Buyer Damages incurred as
a result of the indemnification provisions of this Article 14. In the event that
Buyer elects to exercise any right of set-off under this paragraph against the
Holdback Amount or otherwise, then Buyer shall deliver a written notice to
Seller (the “Set-Off Notice”) thirty (30) days before making the set-off
permitted by the preceding sentence. The Set-Off Notice shall specify in
reasonable detail the specific right of set-off to be exercised, the amount
thereof and the facts relating to and constituting the Purchase Price adjustment
or Breach giving rise to the set-off. Seller shall have the right during such
thirty (30) day period to object to the proposed set-off; and if Seller objects
to the proposed set-off in writing within such 30-day period, then Seller and
Buyer shall proceed to attempt to resolve such matter. If such matter is not
resolved within sixty (60) days from the date of Seller’s notice of objection,
then Buyer shall deposit the payment into an escrow account, subject to such
terms as are mutually agreed to by the Parties, which at a minimum will include
a provision which prohibits the disbursement of funds absent (i) the mutual
agreement of the Parties, or (ii) by arbitration or other dispute resolution
chosen by the Parties or (iii) by a final, nonappealable court judgment. If
Buyer does not deposit the amount in dispute into escrow in accordance with this
Section on or before the end of such 60-day period, then Buyer shall be deemed
to have committed a breach of this Agreement and waived its right to set-off
under this Section 14.7 for any matter described or related to the facts set
forth in the Set-Off Notice.

 

14.8 Characterization of Indemnity Provisions. Any indemnification payments made
pursuant to this Agreement shall be considered, to the extent permitted under
applicable Legal Requirements, as adjustments to the Purchase Price for all Tax
purposes.

 

-51-



--------------------------------------------------------------------------------

14.9 Exclusive Remedy. In the absence of fraud, the indemnification provisions
set forth in this Article 14 shall provide the exclusive remedy for breaches of
any covenant, agreement, representation or warranty set forth in this Agreement.
Notwithstanding the foregoing, each Party shall be entitled to such equitable
remedies to which such Party may otherwise be entitled, including, without
limitation, the ability to apply to any court of competent jurisdiction for
specific performance or injunctive relief.

 

14.10 Other Limitations. Notwithstanding anything to the contrary contained
herein, no Party shall be liable to or otherwise responsible to any other Party
hereto or any Affiliate of any other Party for consequential, incidental,
punitive or special damages or for diminution in value or lost profits that
arise out of or relate to this Agreement or any Related Agreement or the
performance or breach hereof or any liability retained or assumed hereunder or
thereunder.

 

ARTICLE 15

NOTICES

 

Any notice or demand required or permitted to be given under the terms of this
Agreement shall be deemed to have been duly given or made if given by any of the
following methods:

 

(a) Deposited in the United States mail, in a sealed envelope, postage prepaid,
by registered or certified mail, return receipt requested, respectively
addressed as follows:

 

To Buyer:

  

Woodgrain Millwork, Inc.

    

Attention: Steven J. Atkinson, Chief Financial Officer

    

300 N.W. 16th Street

    

P.O. Box 566

    

Fruitland, Idaho 83619

    

Fax number 208/452-3029

 

-52-



--------------------------------------------------------------------------------

with a copy to:

  

Stoel Rives LLP

    

Attention: Paul M. Boyd, Esq.

    

101 S. Capitol Blvd., Suite 1900

    

Boise, Idaho 83702

    

Fax number 208/389-9040

If to Seller:

  

Huttig Building Products Inc.

    

Attention: Nick H. Varsam, Vice President – General

    

Counsel

    

555 Maryville University Dr., Suite 240

    

St. Louis, MO 63141

    

Fax number 314/216-8793

with a copy to:

  

Bryan Cave LLP

    

Attention: John M. Welge, Esq.

    

One Metropolitan Square Building

    

211 North Broadway, Suite 3600

    

St. Louis, MO 63102

    

Fax number 314/259-2020

 

(b) Hand-delivered or sent to the above address via an established national
overnight delivery service (such as Federal Express), charges prepaid, or

 

(c) Sent via any electronic communications method provided the sender obtains
written confirmation of receipt of the communication by the electronic
communication equipment at the office of the address listed above.

 

Notices delivered by mail shall be deemed given five (5) Business Days after
being deposited in the United States mail, return receipt requested. Notices
delivered by hand, by facsimile, or by a nationally recognized private carrier
shall be deemed given on the first Business Day following receipt; provided,
however, that a notice delivered by facsimile shall only be effective if such
notice is also delivered by hand, or deposited in the United States mail,
postage prepaid, registered or certified mail, on or before two (2) Business
Days after it is delivered by facsimile. Any party may hereinafter designate
other addresses to which notice may be sent, upon written notice sent to the
other parties at the address above designated, or subsequently designated in
accordance herewith.

 

ARTICLE 16

MISCELLANEOUS

 

16.1 Entire Agreement; Amendment. This Agreement (including the Exhibits and
Schedules hereto), the Related Agreements and the other documents delivered
pursuant hereto and referenced herein, and the Confidentiality Agreement,
constitute the full and entire understanding and agreement between the Parties
with respect to the subject matter hereof and

 

-53-



--------------------------------------------------------------------------------

supersede, merge, and replace, all prior negotiations, offers, promises,
representations, warranties, agreements and writing with respect to such subject
matter, both written and oral. Except as expressly provided herein, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated,
except by a written instrument signed by the Parties hereto.

 

16.2 Successors and Assigns; No Third-Party Rights. Except as provided in
Section 2.6, neither Party may assign any of its rights under this Agreement
without the prior written consent of the other Party. Subject to the preceding
sentence, this Agreement will apply to, be binding in all respects upon, and
inure to the benefit of the successors and permitted assigns of the Parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the Parties to this Agreement any legal or equitable right,
remedy or claim under or with respect to this Agreement or any provision of this
Agreement. This Agreement and all of its provisions and conditions are for the
sole and exclusive benefit of the Parties to this Agreement and their successors
and permitted assigns.

 

16.3 Waiver. The rights and remedies of the Parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by either
Party in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one Party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other Party; (b) no waiver that may be
given by a Party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one Party will be deemed to be a
waiver of any obligation of such Party or of the right of the Party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

 

16.4 Governing Law; Attorneys’ Fees.

 

16.4.1 Governing Law. This Agreement and the Related Agreements shall be
governed by, construed, interpreted and applied in accordance with the laws of
the State of Missouri, without giving effect to any conflict of laws rules that
would refer the matter to the laws of another jurisdiction.

 

16.4.2 Attorneys’ Fees. The prevailing Party in any action or proceeding
relating to this Agreement shall be entitled to recover reasonable attorneys’
fees and other costs from the non-prevailing Party, in addition to any other
relief to which such prevailing Party may be entitled.

 

16.4.3 Submission to Jurisdiction. Each of the Parties hereto irrevocably
submits to the exclusive jurisdiction of (a) the circuit courts located in St.
Louis County,

 

-54-



--------------------------------------------------------------------------------

Missouri and (b) the United States District Court for the Eastern District of
Missouri for the purposes of any suit, action or other proceeding arising out of
this Agreement or any of the Transactions contemplated hereby. Each of the
Parties agrees to commence any suit, action, or proceeding relating hereto in
the United States District Court for the Eastern District of Missouri or if such
suit, action or other proceeding may not be brought in such court for
jurisdictional reasons, in the circuit courts located in St. Louis County,
Missouri. Each of the Parties irrevocably and unconditionally waives any
objection to the laying of venue of any suit, action or proceeding arising out
of this Agreement or the Transactions contemplated hereby in (i) the circuit
courts located in St. Louis County, Missouri or (ii) the United States District
Court for the Eastern District of Missouri, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such suit, action or proceeding brought in any such court has been brought
in an inconvenient forum or to raise any similar defense or objection.

 

16.5 Dispute Resolution. Except as specifically provided in Section 3.3.4 of
this Agreement, Buyer and Seller will attempt to settle any claim or controversy
arising out of this Agreement through consultation and negotiation in good faith
and a spirit of mutual cooperation. If those attempts fail, then the dispute
will be mediated by a mutually accepted mediator to be chosen by Buyer and
Seller within 30 days after written notice by either Party to the other
demanding mediation. Neither Party may unreasonably withhold consent to the
selection of a mediator, and Buyer and Seller will share the cost of the
mediation equally. In the event that Seller initiates the claim or controversy,
the place of mediation shall be Boise, Idaho; and in the event that Buyer
initiates the claim or controversy, the place of mediation shall be St. Louis,
Missouri. By mutual agreement, Buyer and Seller may postpone mediation until
some specified but limited discovery about the dispute has been completed. The
Parties may also agree to replace mediation with some other form of alternative
dispute resolution. Any dispute which cannot be resolved between the Parties
through negotiation, mediation or other form of alternative dispute resolution
within 60 days of the date of the initial demand for it by one of the Parties
may then be submitted to the courts for resolution. Nothing in this Section 16.5
will prevent either Party from resorting to judicial proceedings if (a) good
faith efforts to resolve the dispute under these procedures has been
unsuccessful, (b) interim relief from a court is necessary to prevent serious
and irreparable injury to one Party or to others, or (c) litigation is required
to be filed prior to the running of the applicable statute of limitations. The
use of any alternative dispute resolution procedure will not be construed under
the doctrines of laches, waiver or estoppel to affect adversely the rights of
either Party.

 

16.6 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

16.7 Publicity. Neither Party shall issue a press release or similar public
announcement of any kind regarding this Agreement and the Transactions
contemplated hereby without the prior written approval of the other Party,
except as may be required by applicable

 

-55-



--------------------------------------------------------------------------------

securities laws and rules and regulations of the Securities Exchange Commission
and the New York Stock Exchange, after prior written notice to the other Party.
The Parties shall cooperate in good faith in preparing an appropriate press
release or other announcement relating to this Agreement and the Transactions.

 

16.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same instrument. Any counterpart may be delivered by facsimile;
provided, however, that attachment thereof shall constitute the representation
and warranty of the person delivering such signature that such person has full
power and authority to attach his or her signature and to deliver this
Agreement. Any facsimile signature shall be replaced with an original signature
as promptly as practicable.

 

16.9 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

 

[SIGNATURE PAGE FOLLOWS]

 

-56-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Asset Purchase and Sale
Agreement as of the day and year first above written.

 

Seller:

     

HUTTIG BUILDING PRODUCTS, INC.

            By:                 Print Name:                   Title:    

 

Buyer:

     

WOODGRAIN MILL WORK, INC.

            By:                

Print Name:  

               

Title:

   

 

-57-



--------------------------------------------------------------------------------

Exhibit A

(To Asset Purchase and Sale Agreement)

 

BILL OF SALE

 

Reference is hereby made to that certain Asset Purchase and Sale Agreement
(“Asset Purchase Agreement”), dated as of July 29, 2004, by and between HUTTIG
BUILDING PRODUCTS, INC., a Delaware corporation (“Seller”), and WOODGRAIN
MILLWORK, INC., an Oregon corporation (“Buyer”). Capitalized terms, unless
otherwise defined herein, shall have the meanings given such terms in the Asset
Purchase Agreement.

 

In connection therewith, the Seller, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, does hereby
irrevocably grant, sell, bargain, transfer and deliver to Buyer the Purchased
Assets which exist as of the Closing Date, pertaining to the Business, which
include the following: (i) the Fixed Assets, (ii) the Prepaid Expenses, (iii)
the Inventory, (iv) the Supplies, (v) the Business Records, (vi) the Permits and
Licenses necessary for or used in connection with the operation of the Business
or the use and ownership of the Purchased Assets, but only to the extent such
Permits and Licenses by their terms are assignable or transferable to Buyer,
(vii) the Intangible Property, (viii) the Communications Addresses, (ix) the
Outside Customer Receivables, and (x) any and all Goodwill relating to the
foregoing.

 

TO HAVE AND TO HOLD, the Purchased Assets unto Buyer, its successors and
assigns, forever.

 

THIS BILL OF SALE DOES NOT, NOR SHALL IT BE DEEMED TO, SUPERSEDE, SUPPLANT,
EXTINGUISH OR MERGE ANY OF THE REPRESENTATIONS, WARRANTIES, INDEMNITIES OR
LIMITATIONS CONTAINED IN THE ASSET PURCHASE AGREEMENT.

 

This Bill of Sale shall be governed by the laws of the State of Oregon without
regard to conflict of laws principles.

 

IN WITNESS WHEREOF, the undersigned has caused this Bill of Sale and Assignment
to be executed by its duly authorized officer, effective as of the 2nd day of
August, 2004.

 

HUTTIG BUILDING PRODUCTS, INC.

By:    

Print Name:  

   

Title:

   

 

-58-



--------------------------------------------------------------------------------

Exhibit B

(To Asset Purchase and Sale Agreement)

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Assignment”) is made and entered
into effective as of the 2nd day of August, 2004 (the “Effective Date”), by and
HUTTIG BUILDING PRODUCTS, INC., a Delaware corporation (“Assignor”), and
WOODGRAIN MILLWORK, INC., an Oregon corporation (“Assignee”).

 

W I T N E S S E T H:

 

WHEREAS, Assignor and Assignee have entered into an Asset Purchase and Sale
Agreement dated as of July 29, 2004 (the “Asset Purchase Agreement”); and

 

WHEREAS, pursuant to the Asset Purchase Agreement, Assignor has agreed to assign
to Assignee, and Assignee has agreed to assume from Assignor, all of Assignor’s
right, title and interest in and to certain contracts, leases, licenses and
other agreements, as hereinafter provided.

 

A G R E E M E N T:

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and in the Asset Purchase Agreement, the parties agree as follows:

 

1. Definitions. Capitalized terms used but not specifically defined herein shall
have the meanings ascribed thereto in the Asset Purchase Agreement.

 

2. Assignment. Subject to Section 5 hereof, Assignor does hereby assign, grant,
transfer and set over unto Assignee all of Assignor’s rights, benefits,
privileges, causes of action and remedies under all of the Assigned Contracts,
together with such other rights, causes of action and remedies as may arise by
operation of law, in law or equity, in connection with any of such Assigned
Contracts, effective as of the Effective Date.

 

3. Assumption. Subject to the terms and conditions of the Asset Purchase
Agreement, Assignee hereby accepts the assignment in Section 2 hereof and, from
and after the Effective Date, will assume, perform and discharge all of
Assignor’s obligations and duties under the Assigned Contracts, and will assume,
perform and discharge all of the other Assumed Liabilities as provided in
Section 2.3 of the Asset Purchase Agreement. Except as specifically set forth in
this Section 3, and in Section 2.3 of the Asset Purchase Agreement, Assignee
does not and will not be obligated to assume any debt, obligation, liability or
duty of Assignor of any form or nature, absolute or contingent, known or
unknown, whether incurred in connection with the use or operation of the
Purchased Assets or otherwise. Nothing contained herein shall be construed to
limit Assignee’s indemnity obligations set forth in Article 14 of the Asset
Purchase Agreement.

 

1



--------------------------------------------------------------------------------

4. No Amendment. This Assignment shall not alter, modify or amend the terms of
any Assigned Contract in any respect, nor shall it subject Assignee to any
greater liabilities, obligations or duties in connection therewith than would
have been enforceable against Assignor.

 

5. Failure of Assignment. If any of the rights purporting to be transferred
hereby cannot be transferred without a related Seller Consent, and if any such
Seller Consent has not been obtained or if any attempted assignment would be
ineffective or would affect Assignee’s rights thereunder such that Assignee
would not in fact receive all such rights, Assignor shall cooperate with
Assignee to obtain such Seller Consents following Closing. To the extent any
Seller Consents cannot be obtained, this Assignment shall not constitute a
conveyance, assignment or transfer of the related Assigned Contract, or an
attempted conveyance, assignment of transfer thereof. In those cases where
Seller Consents have not been obtained at or prior to Closing, this Assignment
shall constitute an equitable assignment by Seller to Buyer of all of Seller’s
rights, benefits, title and interest in and to such Assigned Contracts, and
where necessary or appropriate, Seller shall be deemed to be Buyer’s agent for
the purpose of completing, fulfilling and discharging all of Buyer’s rights and
liabilities arising after the Closing Date with respect to such Assigned
Contracts. Seller shall take all steps and actions reasonably necessary to
provide Buyer with the benefit of such Assigned Contracts (including, but not
limited to (i) enforcing any rights of Seller arising with respect to such
Assigned Contracts (including, without limitation, the right to terminate in
accordance with the terms thereof upon the advice of Buyer) or (ii) permitting
Buyer to enforce any rights arising with respect to such Assigned Contracts) as
if they had been sold, conveyed, assigned or transferred to Buyer. Buyer shall
assume, indemnify and hold Seller harmless against all liabilities, obligations,
costs and expenses with respect to and which may arise out of actions taken by
Buyer or by Seller at the request of Buyer in order to provide Buyer with the
benefit of such Assigned Contracts or the receipt, delivery, or performance of
any goods or services under any Assigned Contract.

 

6. No Merger. EXCEPT AS PROVIDED IN SECTION 5 ABOVE, THIS ASSIGNMENT DOES NOT,
NOR SHALL IT BE DEEMED TO, SUPERSEDE, SUPPLANT, EXTINGUISH, MERGE OR EXPAND ANY
OF THE REPRESENTATIONS, WARRANTIES, INDEMNITIES OR LIMITATIONS CONTAINED IN THE
ASSET PURCHASE AGREEMENT.

 

7. Further Assurances. Each party hereto promises to deliver upon request of the
other party all such additional assignments, assumptions and other documents
which may be reasonably necessary and convenient to accomplish the intent of
this Assignment.

 

8. Governing Law. This Assignment shall be governed by the laws of the State of
Oregon, without regard to conflicts of laws principles.

 

2



--------------------------------------------------------------------------------

9. Conflicts. To the extent there is a conflict between the terms and provisions
of this Assignment and the terms and provisions of the Asset Purchase Agreement,
the terms and conditions of the Asset Purchase Agreement will govern and
control.

 

[SIGNATURE PAGE FOLLOWS]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the day and year first set forth above.

 

ASSIGNOR:      

HUTTIG BUILDING PRODUCTS, INC.

           

By:

               

Print Name:  

               

Title:

    ASSIGNEE:      

WOODGRAIN MILLWORK, INC.

           

By:

               

Print Name:  

               

Title:

   

 

4



--------------------------------------------------------------------------------

Exhibit C

(To Asset Purchase and Sale Agreement)

 

LEASE AGREEMENT

 

(See Attached)

 



--------------------------------------------------------------------------------

Exhibit D

(To Asset Purchase and Sale Agreement)

 

SUPPLY AGREEMENT

 

(See attached)

 



--------------------------------------------------------------------------------

Exhibit E

(To Asset Purchase and Sale Agreement)

 

SELLER’S CLOSING CERTIFICATE

 

Reference is hereby made to that certain Asset Purchase and Sale Agreement,
dated as of July 29, 2004 (the “Purchase Agreement”), by and between Huttig
Building Products, Inc., a Delaware corporation (“Seller”), and Woodgrain
Millwork, Inc., an Oregon corporation (“Buyer”). Capitalized terms used but not
defined herein shall have the meanings given such terms in the Purchase
Agreement, which is incorporated herein by reference.

 

This Certificate is given in response to Section 10.2.3 of the Purchase
Agreement.

 

It is hereby certified by the undersigned that:

 

  1. All of the representations and warranties of Seller contained in the
Purchase Agreement are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof.

 

  2. Seller has complied with all of its covenants and agreements to be
performed or complied with at or prior to the date hereof pursuant to the
Purchase Agreement.

 

IN WITNESS WHEREOF, Seller has caused its duly authorized representative to
execute this Certificate effective as of this 2nd day of August, 2004.

 

HUTTIG BUILDING PRODUCTS, INC.

By:

   

Print Name:  

   

Title:

   

 



--------------------------------------------------------------------------------

Exhibit F

(To Asset Purchase and Sale Agreement)

 

OPINION OF SELLER’S COUNSEL

 

August 2, 2004

 

Woodgrain Millwork, Inc.

300 N.W. 16th Street

Fruitland, ID 83619

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Asset Purchase and Sale Agreement,
dated as of July 29, 2004 (the “Purchase Agreement”), by and between Huttig
Building Products, Inc., a Delaware corporation (“Seller”), and Woodgrain
Millwork, Inc., an Oregon corporation (“Buyer”). Capitalized terms used but not
defined herein shall have the meanings given such terms in the Purchase
Agreement, which is incorporated herein by reference. This opinion is being
delivered pursuant to Section 10.2.6 of the Purchase Agreement.

 

I am Vice President – General Counsel of Seller and, in connection with the
transactions contemplated by the Purchase Agreement, and for purposes of this
opinion, I have examined such questions of law and fact as I have deemed
necessary or appropriate and have examined originals, certified copies or copies
otherwise identified as true copies of the following:

 

(a) The Purchase Agreement and each of the Related Agreements;

 

(b) The Certificate of Incorporation and the Bylaws of Seller;

 

(c) A Certificate of Good Standing with respect to Seller from its state of
incorporation or organization and from the State of Oregon; and

 

(d) Certified resolutions of the board of directors of Seller.

 

In addition, I have examined such other records, agreements, documents and other
instruments of Seller and such certificates or comparable documents of public
officials and of officers and representatives of Seller as I deemed necessary or
appropriate for purposes of rendering the opinions set forth below. As to the
various questions of fact material to my opinions, I have relied upon the
representations and warranties of Seller contained in the Purchase Agreement and
in various officer’s certificates, and other representations, warranties and
statements made by representatives of Seller, all of which representations,
warranties and statements I have assumed to be true and correct in all respects
as of the date hereof.

 



--------------------------------------------------------------------------------

I have further assumed: (i) the genuineness and authenticity of all documents
examined by me and all signatures thereon not witnessed by me and the conformity
to originals of all copies of all documents examined by me; (ii) that the
execution, delivery and acceptance of the Purchase Agreement and the Related
Agreements (collectively, the “Transaction Documents”) in connection with the
transactions contemplated thereby have been duly authorized by all action,
corporate or otherwise, necessary by the parties to those Transaction Documents
other than Seller (those other parties collectively referred to as the “Other
Parties”); (iii) the legal capacity of all natural persons executing the
Transaction Documents; (iv) that the Other Parties have obtained all necessary
consents, authorizations, approvals, permits or certificates (governmental and
otherwise) which are required as a condition to the execution and delivery of
the Transaction Documents by the Other Parties and to the consummation by the
Other Parties of the transactions contemplated by the Purchase Agreement and the
other Transaction Documents; (v) that the Transaction Documents constitute
legal, valid and binding obligations of the Other Parties under the laws of all
applicable jurisdictions; (vi) that the Transaction Documents accurately
describe and contain the mutual understanding of the parties, and that there are
no oral or written statements or agreements that modify, amend or vary, or
purport to modify, amend or vary, any of the terms thereof; (vii) that the Other
Parties will act in a commercially reasonable manner and in accordance with all
legal requirements in enforcing their rights under the Purchase Agreement; and
(viii) that the laws of the State of Oregon chosen by the parties to govern the
Agreement will govern such agreement and that the result of the application of
Oregon law will not be contrary to a fundamental policy of the law of any other
state with which the parties may have contact in connection with the
transactions contemplated thereby; and (ix) that the laws of the State of
Missouri are identical in all respects to the laws of the State of Oregon.
Except with respect to item (ix) above, I am not aware of any matter that would
make me believe that any of the assumptions set forth above is invalid.

 

Based on the foregoing, and subject to the assumptions, limitations,
qualifications and exceptions set forth herein, I am of the opinion that, except
as disclosed in the disclosure schedules delivered by Seller:

 

1. Seller is a corporation validly existing and in good standing under the laws
of the State of Delaware and is in good standing as a foreign corporation under
the laws of the State of Oregon .

 

2. Seller has the corporate power and authority, as applicable, to execute and
deliver the Purchase Agreement and the other Transaction Documents to which it
is a party and to consummate the transactions contemplated thereby.

 

3. Seller has the corporate power and authority to own, operate or lease the
Purchased Assets and to carry on the Business as it is conducted as of the date
hereof.

 

4. The execution and delivery of the Purchase Agreement and the other
Transaction Documents to which it is a party, and the consummation of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action on the part of Seller. Each of the Transaction
Documents to which it is a party has been duly and validly executed and
delivered by Seller (assuming due authorization, execution and delivery by
Buyer) constitute the legal, valid and binding obligation of Seller enforceable
against it in accordance with its terms.

 



--------------------------------------------------------------------------------

5. To my actual Knowledge, there are no Proceedings by or against Seller (or by
or against any Affiliate thereof) and relating to the Business, or affecting any
of the Purchased Assets or the Facility, pending or Threatened.

 

The opinions expressed in paragraph 1 herein are given solely on the basis of
certificates of the state agencies or officials referenced therein (the “Good
Standing Certificates”) and speak only as of the dates indicated in such Good
Standing Certificates rather than the date hereof. The opinion is limited to the
meaning ascribed to such Good Standing Certificates by each applicable state
agency and applicable law.

 

In addition to the assumptions, comments, qualifications, limitations and
excepts set forth above, the opinions set forth herein are further limited by,
subject to and based upon the following assumptions, comments, qualifications,
limitations and exceptions:

 

(a) The opinions set forth above are qualified as to: (i) the effect of any laws
pertaining to bankruptcy, insolvency, fraudulent conveyance or transfer,
reorganization, moratorium, liquidation, readjustment of debt or other similar
laws or court decisions from time to time in effect, which affect the
enforcement of creditors’ rights generally (including, without limitation, the
effectiveness of waivers of defenses and legal rights); (ii) the application of
general principles of equity, including, without limitation, concepts of
materiality and reasonableness (regardless of whether considered in a proceeding
at law or in equity); (iii) the qualification that certain provisions of any
such document may be unenforceable in whole or in part if such enforcement would
be unreasonable under the circumstances; (iv) the possible requirement that
actions taken, or not taken, by the parties to the Purchase Agreement or any of
the other Transaction Documents be taken or not taken in good faith or otherwise
comply with the implied covenant of good faith and fair dealing; (v) the
availability of injunctive relief or specific performance and other equitable
remedies.

 

(b) The opinions expressed herein are made as of the date hereof and (i) are
limited to matters expressly set forth herein and no opinion is to be implied or
inferred beyond the matters expressly so stated, and (ii) are based upon the
laws, statutes and regulations in effect (and published or otherwise generally
available) on the date hereof and to the facts as they currently exist, and I
assume no obligation to revise or supplement this letter should such laws be
changed by legislative action, judicial decision or otherwise, or should I
become aware of any other matters after the date hereof. In rendering my
opinions, I have not considered, and hereby disclaim any opinion as to, the
application or impact of any laws, cases, decisions, rules or regulations of any
other jurisdiction court or administrative agency.

 

(c) My opinions herein reflect only the application of applicable Missouri law
(excluding the securities and blue sky laws of such State), the Federal laws of
the United States and, to the extent required by the foregoing opinions, the
General Corporation Law of the State of Delaware.

 



--------------------------------------------------------------------------------

(d) My opinions are further subject to the effect of generally applicable rules
of law arising from statutes, judicial and administrative decisions, and the
rules and regulations of governmental authorities that: (i) limit or affect the
enforcement of provisions of a contract that purport to require waiver of the
obligations of good faith, fair dealing, diligence and reasonableness; (ii)
limit the availability of a remedy under certain circumstances where another
remedy has been elected; (iii) limit the enforceability of provisions releasing,
exculpating, or exempting a party from, or requiring indemnification of a party
for, liability for its own action or inaction, to the extent the action or
inaction involves negligence, recklessness, willful misconduct or unlawful
conduct; (iv) may, where less than all of the contract may be unenforceable,
limit the enforceability of the balance of the contract to circumstances in
which the unenforceable portion is not an essential part of the agreed exchange
and (v) govern and afford judicial discretion regarding the determination of
damages and entitlement to attorneys’ fees.

 

(e) I express no opinion as to:

 

(i) the enforceability of any provision in any of the Transaction Documents
purporting or attempting to (A) confer exclusive jurisdiction and/or venue upon
certain courts or otherwise waive the defenses of forum non conveniens or
improper venue or (B) confer subject matter jurisdiction on a court not having
independent grounds therefor or (C) modify or waive the requirements for
effective service of process for any action that may be brought or (D) waive the
right of Seller or any other person to a trial by jury or (E) provide that
remedies are cumulative or that decisions by a party are conclusive or (F)
modify or waive the rights to notice, legal defenses, statutes of limitations or
other benefits that cannot be waived under applicable law;

 

(ii) the enforceability of any rights to indemnification or contribution
provided for in the Transaction Documents which are violative of public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation) or the legality of such rights; and

 

(iii) the effect on the enforceability of any of the Transaction Documents of
any decision of an arbitration tribunal or an arbitrator to the extent such
decision does not give effect to the terms of such Transaction Documents or to
applicable law.

 

This opinion is being furnished only to you and is solely for your benefit.
Except with my prior written consent, this opinion may not be relied upon by,
filed with or furnished to, quoted in any manner to, or delivered to, any person
or entity or referred to in any financial statement, report or related document.

 

Very truly yours

 



--------------------------------------------------------------------------------

Exhibit G

(To Asset Purchase and Sale Agreement)

 

BUYER’S CLOSING CERTIFICATE

 

Reference is hereby made to that certain Asset Purchase and Sale Agreement,
dated as of July 29, 2004 (the “Purchase Agreement”), by and between Huttig
Building Products, Inc., a Delaware corporation (“Seller”), and Woodgrain
Millwork, Inc., an Oregon corporation (“Buyer”). Capitalized terms used but not
defined herein shall have the meanings given such terms in the Purchase
Agreement, which is incorporated herein by reference.

 

This Certificate is given in response to Section 10.3.2 of the Purchase
Agreement.

 

It is hereby certified by the undersigned that:

 

  1. All of the representations and warranties of Buyer contained in the
Purchase Agreement are true and correct in all material respects as of the date
hereof as if made on and as of the date hereof.

 

  2. Buyer has complied with all of its respective covenants and agreements to
be performed or complied with at or prior to the date hereof pursuant to the
Purchase Agreement.

 

IN WITNESS WHEREOF, Buyer has caused its duly authorized representatives to
execute this Certificate effective as of this 2nd day of August, 2004.

 

WOODGRAIN MILLWORK, INC.

By:

   

Print Name:  

   

Title:

   

 